EXHIBIT 5
                      Alyssa Pfeifer
                        5/30/2019

                                                              1
             UNITED STATES DISTRICT COURT
                DISTRICT OF MINNESOTA
-------------------------------------------------------
                                 CIV. NO. 18-2301 (JRT/KMM)
David W. Lynas, as Trustee for the
next-of-kin of James C. Lynas,

             Plaintiff,

       vs.

Linda S. Stang, et al.,

              Defendants.

----------------------------------------------------

          VIDEO DEPOSITION TRANSCRIPT OF

                    ALYSSA PFEIFER
                     May 30, 2019
                            at
          Caribou Coffee, St. Cloud West
             4135 West Division Street
                St. Cloud, MN 56301




              Reporter: Jane T. Doby
             Registered Merit Reporter
         Doby Professional Reporting, Inc.
                 DobyReporting.com
                   952.943.1587


             Doby Professional Reporting, Inc.
                      952-943-1587
                                                                 Alyssa Pfeifer
                                                                   5/30/2019
                                                                     2                                                               4
1    APPEARANCES:                                                          1
2       On Behalf of Plaintiff David W. Lynas:
                                                                                            EXAMINATION
3        Robert Bennett, Attorney at Law                                   2   BY MS. BENNETT:
         rbennett@gaskinsbennett.com                                       3
4        Kathryn H. Bennett, Attorney at Law                                       Q Ms. Pfeifer, I'm Kathryn Bennett. I'm
         kbennett@gaskinsbennett.com                                       4   representing the plaintiff here. And we met briefly
5        GASKINS, BENNETT & BIRRELL, LLP
         333 South Seventh Street
                                                                           5   before, but have you had your deposition taken
6        Suite 3000                                                        6   before?
         Minneapolis, MN 55402
7                                                                          7      A Nope.
        On Behalf of the Sherburne County Defendants:                      8
8                                                                                  Q So I just want to go over a few ground
          Jason M. Hiveley, Attorney at Law                                9   rules to make it go a little smoother today for the
9         jasonh@irc-law.com
          IVERSON REUVERS CONDON
                                                                          10   court reporter.
10        9321 Ensign Avenue South                                        11          Try and let me finish my question before
          Bloomington, MN 55438
11                                                                        12   you start answering. I'll try to give you the same
        On Behalf of MEnD Defendants:                                     13
12                                                                             courtesy. Does that sound good?
          Carolin J. Nearing, Attorney at Law                             14      A Absolutely.
13        cnearing@larsonking.com                                         15       Q And then use the English language. No
          LARSON KING, LLP
14        30 East Seventh Street                                          16   uh-huhs, uh-uhs, head shakes, so that she can get
          Suite 2800
15        St. Paul, MN 55101                                              17   down your answer. Sound good?
16                                                                        18
         Also Present: Jayme Hogan, Envision Video
                                                                                  A Absolutely.
17                                                                        19       Q Okay. Where do you currently live?
     NOTE: Pursuant to Minnesota Rule of Civil Procedure                  20
18      30.06, the original transcript will be                                    A Otsego, Minnesota.
        delivered to Gaskins, Bennett & Birrell,                          21       Q Did you grow up there?
19      LLP, the noticing party.
20   NOTE: Exhibit No. 27 was marked for identification.
                                                                          22      A I've grown up in Minnesota. Maple Grove,
21                                                                        23   Champlin.
22
23                                                                        24       Q Okay.
24
                                                                          25      A Otsego.
25




                                                                     3                                                               5
 1                   PROCEEDINGS                                          1       Q Where did you go to high school?
 2                (The video deposition of ALYSSA PFEIFER was             2       A Heritage Christian Academy.
 3        commenced at 9:06 a.m. as follows:)                             3       Q Where is that?
 4                     ALYSSA PFEIFER,                                    4       A Maple Grove, Minnesota.
 5        called as a witness, being first duly sworn, was                5       Q Did you graduate?
 6        examined and testified as follows:                              6       A Yep.
 7                        ***                                             7       Q What year?
 8                VIDEOGRAPHER: This is the video deposition              8       A '08. 2008.
 9        of Alyssa Pfeifer. Today's date is May 30th, 2019,              9       Q Did you receive any post-high school
10        and the time is approximately 9:06 a.m.                         10   education?
11                Would each attorney please state their name             11      A Yes.
12        for the record.                                                 12      Q Can you walk us through that; where you
13                MS. BENNETT: Kathryn Bennett, for the                   13   attended and what degrees you obtained?
14        plaintiff.                                                      14      A I went to Emmaus Bible College right out of
15                MR. BENNETT: Robert Bennett, for the                    15   high school. Obtained my one-year Bible degree. And
16        plaintiff.                                                      16   then started working towards nursing prereqs. I was
17                MS. NEARING: Carrie Nearing, for the MEnD               17   there for two years, and then came back home. And
18        Defendants.                                                     18   then -- that was down in Iowa. And came back home to
19                MR. HIVELEY: Jason Hiveley, for the                     19   Minnesota and went to North Hennepin Community
20        Sherburne County Defendants.                                    20   College. Did my prereqs and then nursing program
21                VIDEOGRAPHER: Thank you.                                21   there.
22                Would the court reporter please administer              22      Q And when did you graduate?
23        the oath.                                                       23      A Two thousand -- 2013. 2013.
24                (Oath administered.)                                    24      Q And that's your degree in nursing?
25                THE WITNESS: Yes.                                       25      A Yes. Associate's in nursing.


                                                                                                            2 (Pages 2 to 5)
                                                        Doby Professional Reporting, Inc.
                                                                 952-943-1587
                                                 Alyssa Pfeifer
                                                   5/30/2019
                                                           6                                                           8
1        Q And when did you obtain your nursing                 1      A Nope.
2    license?                                                   2      Q Throughout your time in nursing school, did
3        A That summer. Right -- right after I                  3   you receive any education or training in a jail
4    graduated.                                                 4   setting?
5        Q So summer of 2013?                                   5      A No.
6        A Yeah. Yeah.                                          6      Q How about in correctional medicine?
7        Q Do you have any restrictions on your                 7      A In nursing school?
8    license?                                                   8      Q Correct.
9        A Nope. No.                                            9      A No.
10       Q Have you been involved in any disciplinary          10      Q And you are not a psychiatric nurse. Are
11   hearings?                                                 11   you?
12       A Nope. No.                                           12      A As a specialty?
13       Q Did you participate in clinicals while you          13      Q Yes.
14   were in nursing school?                                   14      A Like going to -- no, I don't -- nope.
15       A I did.                                              15      Q And you are not a qualified mental health
16       Q Can you walk us through those different             16   professional. Is that correct?
17   clinicals?                                                17          MS. NEARING: Objection. Calls for a legal
18       A Yes. So I -- North Hennepin went                    18   conclusion.
19   through -- a lot of mine was at North Memorial in         19          Answer, if you can.
20   Robbinsdale. Did multiple different units there.          20      A No.
21          I went to HCMC for a mental health --              21   BY MS. BENNETT:
22   mental health clinical.                                   22      Q Was that a no?
23          And then I did an opi rotation at Unity.           23      A No.
24          And I also went to a nursing home. I can't         24      Q Sorry.
25   remember the exact name of it. But it was a nursing       25          MR. BENNETT: It was a no?


                                                           7                                                           9
1    home, and we also did that rotation.                      1        A Can you repeat what you were saying?
2        Q And how long were those rotations?                  2    BY MS. BENNETT:
3        A It was all -- I don't know. They were all           3        Q You are not a qualified mental health
4    different. Just depending. You -- why don't you --        4    professional. Are you?
5    sorry.                                                    5        A No.
6        Q Well, let's take the HCMC one in the                6        Q Within your time in nursing school, did you
7    psychiatric unit. How long was that rotation?             7    receive training and education in detoxification?
8        A If I remember correctly, it was around four         8        A Yes.
9    different -- I think four shifts that we went down        9        Q Can you describe that?
10   there. Four or five.                                      10       A In nursing school we went over symptoms of
11       Q How long was a shift?                               11   chemical withdrawal and intoxication. And reading in
12       A A full eight-hour -- or -- we were there --         12   our book.
13   we weren't there, I guess, for the exact shift. I         13          (Reporter requested clarification.)
14   mean, we had our own hours that we would go to the        14       A And reading in our nursing book in regards
15   clinicals for. And I was -- I did day shift when I        15   to the subject.
16   was there.                                                16   BY MS. BENNETT:
17       Q So was that about a week of time spent              17       Q Did you ever -- were you ever involved in
18   there?                                                    18   treating anyone going through withdrawals while in
19       A Yes. But it was two days at a time that we          19   nursing school?
20   would go, and it was different weeks.                     20       A Nope.
21       Q So four shifts total?                               21       Q And in nursing school, did you have
22       A I can't remember exactly how many. But we           22   experience giving mental health or suicide risk
23   had several clinical dates there.                         23   assessments?
24       Q And did you have any other mental health            24       A Yes.
25   clinicals?                                                25       Q Can you describe your experience in nursing


                                                                                                 3 (Pages 6 to 9)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                   Alyssa Pfeifer
                                                     5/30/2019
                                                         10                                                            12
1    school with regard to both of those assessments?         1    that opportunity arose.
2        A So at my rotation at HCMC, it was on Orange        2        Q And what position were you hired for in
3    8. If it's changed, I don't know. But that meant a       3    August of 2014?
4    locked up mental health unit. And I have done            4        A RN.
5    suicide risk assessments there, just because of the      5        Q And is that the position you held on the
6    setting.                                                 6    date of the incident that brings us here today?
7            And for the patient's sake, they can't --        7        A Yes.
8    you can't do a whole lot jumping in. But you go          8        Q November, 2017?
9    alongside the nurses and either shadow them, and they    9        A (Witness nods.)
10   would have -- have you do some assessments. You          10       Q And which jails did you work at in November
11   couldn't take, like, your own patient for the day,       11   of 2017?
12   like you would at a normal clinical, just because of     12       A Only Sherburne County.
13   the setting is a little different there. But --          13       Q Have you worked at other jails for MEnD?
14       Q So you are --                                      14       A Nope.
15       A I would have done my own assessments               15       Q And through MEnD, did you receive training
16   alongside the nurses there.                              16   in detoxification and withdrawal care?
17       Q So you're always with someone else who's           17       A Yes.
18   there to help you through those assessments at the --    18       Q Can you describe that?
19   at least at the rotation at HCMC?                        19       A It would be annual training. And they
20       A No. I would have done assessments on my            20   covered everything we need to know for the
21   own too.                                                 21   assessments, symptoms, our process of what we do to
22       Q How often, during that --                          22   manage a patient in withdrawal.
23       A During a shift?                                    23          And then I believe it was twice at a
24       Q Yeah.                                              24   nursing conference -- at least once -- we had, one of
25       A You do -- we did one suicide.                      25   the topics was withdrawal.


                                                         11                                                            13
 1      Q One per shift on your own?                          1        Q And as a nurse with MEnD, what exactly can
 2      A Yep.                                                2    you do for the management of patients in withdrawal?
 3      Q And are those checked by people above you?          3        A So what we would do is a chemical
 4      A Yep. They'd -- checked by my nursing                4    withdrawal assessment. And depending on that score,
 5   instructor and the nurse responsible for that patient    5    it would kind of depend where you go further. A lot
 6   for that shift.                                          6    of things came into play initially. If it was going
 7      Q Did you ever use the Diagnostic and                 7    to be initiated, what -- depending on a urine drug
 8   Statistical Manual of Mental Disorders, the DSM-5,       8    screen, symptoms, their score. The whole picture.
 9   while doing those suicide risk assessments or any        9    And to get somebody off of that, you'd have to have
10   mental health assessments?                               10   three scores under 10, and not on a withdrawal
11      A Can you repeat that?                                11   medication. It would have to be rescored after that.
12      Q During any of those assessments, mental             12          So there was a whole process set in place
13   health or suicide risk assessments, were you using       13   to take somebody all the way through their withdrawal
14   the DSM-5 and walking through the five axis?             14   and --
15      A No.                                                 15       Q So as I take --
16      Q And now switching over. You were hired by           16       A -- monitor. Sorry.
17   MEnD in August of 2014. Is that correct?                 17       Q Sorry. I didn't mean to interrupt you.
18      A Yes.                                                18       A We would also -- they would also be on a
19      Q How did you hear about MEnD?                        19   chemical withdrawal watch, either a 15 or a
20      A I found -- on Indeed. It was a job listing          20   30-minute. And it could be anywhere from daily to
21   on Indeed.                                               21   multiple times a day, assessments, depending on where
22      Q Did you always see yourself in correctional         22   the patient's at.
23   medicine?                                                23       Q And then did you, likewise, have training
24      A Going out of nursing school, I did not know         24   in mental health and suicide risk assessments through
25   what -- where I was going to go with my career. And      25   MEnD?


                                                                                              4 (Pages 10 to 13)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                               Alyssa Pfeifer
                                                 5/30/2019
                                                    14                                                            16
 1       A Did I have?                                     1    between all three.
 2       Q Yes.                                            2        Q Yeah. Let's go through all of them.
 3       A Yes.                                            3        A So as a seven-day nurse, you were the
 4       Q Can you describe that?                          4    book-in nurse. And you -- and process medications,
 5       A Again, that was, I believe, annual training     5    and handle patients coming in through booking,
 6   we did at the jail. Went through symptoms, risk       6    booking sheets. Primarily, that was your duties.
 7   factors. It was a whole presentation regarding        7    And then you help out and do other things too, but...
 8   things we need to be aware of to identify somebody    8    and if you need help, you ask for it.
 9   needing mental health.                                9          Five-day nurse was kind of the clinic flow.
10       Q And what are those risk factors that you        10   You would kind of manage patients coming in down to
11   learned about?                                        11   the clinic because you have multiple medical
12       A There's many. But their previous suicide        12   providers: Mental health, RNs and LPNs. Everybody
13   risks -- or previous suicide attempts; being under    13   is seeing patients. You kind of manage getting the
14   the influence; their situation. There's -- there's    14   patients to the clinic, and seeing patients yourself.
15   several.                                              15         And the three-day just supported the
16       Q And by "their situation," do you mean if        16   five-day of seeing patients. Some housing, housing
17   they've been faced with a new legal issue?            17   units.
18       A That would be a factor, yes.                    18       Q And where is the clinic located in the
19       Q Maybe where they're housed in the jail? If      19   jail?
20   they're in isolation or --                            20       A It would be the northwest side.
21       A That wouldn't have been.                        21       Q And what is the clinic setup?
22       Q How about things occurring in their             22       A They have a clinic lobby, and enters into
23   personal life? You know, any troubling phone calls,   23   clinic hallway down to exam rooms. And then from
24   et cetera?                                            24   that hallway into the nursing station. And there's
25       A Yes.                                            25   two just doors out of the lobby. The other door goes

                                                    15                                                            17
1       Q How about those in the early stages of           1    into the start of, like, the nurses station. There's
2    withdrawal?                                           2    dental exam rooms. And then from then there's a med
3       A Yes.                                             3    passer room, RN station. Behind the RN station is
4       Q And then those suffering from depression?        4    the medical provider, supervisor station and mental
5       A That would be a risk factor, yes.                5    health. They all share the room.
6          (Reporter requested clarification.)             6           And then the other way throughout the RN,
7       A That would be a risk factor, yes.                7    for the RN station, is -- there was the clinical
8    BY MS. BENNETT:                                       8    assistants and then the med preparation room.
9       Q And were you hired as a full-time RN?            9       Q And who was the medical provider there at
10      A Yes.                                             10   the jail in November of 2017?
11      Q So how often were you at the jail per week?      11      A Janell.
12      A We worked a seven shift. Two days off,           12      Q And who was the supervisor?
13   three days on, two days off, five days on.            13      A Diana VanDerBeek.
14      Q So what does that average per week?              14      Q And who was the mental health provider?
15      A A 40-hour. 80 even -- evened out to 40           15      A Michael Robertson.
16   hours.                                                16      Q And how often were they each at the jail?
17      Q And can you describe your job duties as a        17      A Who?
18   RN with MEnD?                                         18      Q Janell, Diane -- Diana, and then Michael
19      A We have three different roles that the RNs       19   Robertson?
20   would do. And depending on which section you were:    20          MS. NEARING: Objection. Foundation.
21   The seven-day, the five-day, or the three-day.        21          You can answer, if you know, of course.
22         Do you want me to go through all three?         22      A Typically, it was Monday through Friday.
23      Q Is there one that you worked, or did you         23   BY MS. BENNETT:
24   work all three --                                     24      Q For all three?
25      A I worked all three. We all rotated               25      A Yeah.


                                                                                          5 (Pages 14 to 17)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       18                                                           20
 1       Q Have you been certified by the National          1    that's needing RN assistance for. I am also care
 2   Commission on Correctional Health Care?                2    team support, so I support the providers and their
 3       A What is it? Can you repeat that?                 3    CMAs with just managing patients' care and reaching
 4       Q Have gotten any certification through the        4    out to them.
 5   National Commission on Correctional Health Care,       5        Q What types of --
 6   CCHP?                                                  6        A (indiscernible) teaching.
 7       A I think -- yes. The CCHP. That's the only        7           COURT REPORTER: What teaching?
 8   one.                                                   8        A Patient teaching.
 9       Q When did you receive that?                       9    BY MS. BENNETT:
10       A Let's see. Would have been -- so it's            10       Q And why did you leave North Memorial
11   2017.                                                  11   Hospital?
12           I believe it was 2016.                         12       A It was a personal decision. With Crohn's
13       Q Did you receive the advanced CCHP                13   disease, it was -- the level of acuity of those
14   certification or any specialty certification?          14   patients on that unit was not something where I
15       A No. I did -- no -- the -- the basic one.         15   wanted to be long term. And the stress level. So
16       Q And for the -- just moving back, just a          16   for personal reasons, I chose to leave.
17   bit. For the three-day nurse that you're supporting    17       Q Is that a Level 1 trauma center?
18   the five-day nurse; so you're in clinic if you're      18       A Yes.
19   assigned -- or if you're the three-day nurse?          19       Q And what type of issues are you dealing
20       A Oh, yeah. All -- yeah. All three in the          20   with at the family practice clinic?
21   clinic, but...                                         21       A What do you mean by "issues"?
22       Q And you resigned from MEnD shortly after         22       Q I mean, are you seeing people with sinus
23   this incident. Correct?                                23   infections, ear infections? What type of issues?
24       A Yes.                                             24       A No. I am a triage nurse.
25       Q In -- on November 22nd of 2017?                  25       Q Oh. That's right.


                                                       19                                                           21
 1      A Yes.                                              1        A Those -- the patients see the provide --
 2      Q And did the incident have anything to do          2    the doctors and nurse -- nurse practitioners as well.
 3   with your resignation?                                 3        Q Do you understand what brings us here
 4      A No.                                               4    today? The incident regarding James Lynas that
 5      Q Why did you resign?                               5    occurred in November of 2017 at the jail?
 6      A I had taken a position at North Memorial          6        A Yes.
 7   Hospital. And it was brought to me. And so I -- I      7        Q Did you have conversations with Defendant
 8   wasn't actively looking for a job. This came -- this   8    Todd Leonard regarding than incident?
 9   opportunity came to me.                                9        A Not regarding this incident, no.
10      Q And did the position at North Memorial fit        10       Q How about with Crystal Waagmeester?
11   more of what you wanted to do as a nurse in your       11       A Nope.
12   career?                                                12       Q Do you know if either Dr. Leonard or
13      A I thought it did at the time. And I didn't        13   Crystal ever saw James Lynas while he was at the
14   stay there very long. I ended up taking a position     14   Sherburne County Jail? We can take Dr. Leonard
15   at a -- where I'm currently at. Clinic. A family       15   first. In November of 2017, do you know if
16   practice clinic as a triage RN. And care team          16   Dr. Leonard ever saw James Lynas?
17   support (indiscernible).                               17       A Not that I'm aware of.
18          COURT REPORTER: And what?                       18       Q And then in November of 2017, did Crystal
19      A Care team support RN.                             19   Waagmeester ever see James Lynas?
20   BY MS. BENNETT:                                        20       A Not that I'm aware of.
21      Q Can you describe what you do there at the         21       Q Have you ever had any conversations with
22   family practice clinic?                                22   any correctional officers regarding the suicide of
23      A I triage patient symptoms, primarily over         23   James Lynas?
24   the phone. And then support walk-in patients, any      24       A Can you repeat that? Have I had what?
25   emergencies or anything that ends up in the clinic     25       Q Conversations with any correctional --


                                                                                            6 (Pages 18 to 21)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Alyssa Pfeifer
                                                   5/30/2019
                                                      22                                                               24
1        A No.                                               1           And you've seen those types of infectious
2        Q -- officers?                                      2    disease screening forms before?
3           How about any RNs?                               3        A Yes.
4        A No.                                               4        Q And are those typically filled out by
5        Q Any of your supervisors?                          5    medical personnel at the jail or by a correctional
6        A Nope.                                             6    officer?
7        Q Did you attend the debriefing?                    7        A A correctional officer, I've seen them do
8        A Yes.                                              8    that with a patient. And I've -- or with an inmate.
9        Q Who led that debriefing?                          9    And an inmate has also done them, circled them on
10       A I don't know his name. The -- the -- so           10   their own. I've seen them done both ways.
11   they did a debriefing right away. Then that was led     11       Q And you filled out many forms yourself for
12   by, like, admin. But I did not speak in it. It was      12   James Lynas during his stay at the jail in November
13   more of just -- right after. You just come together.    13   of 2017. Correct?
14   Any incident. And then there was one, I believe it      14          MS. NEARING: Objection. Vague as to
15   was the Saturday after, they had an outside person      15   "many."
16   come in. I don't know his name off the top of my        16   BY MS. BENNETT:
17   head. But he didn't go through details. It was more     17       Q You can answer.
18   of how to process, of emotions and things like that.    18       A The forms that I filled out. That's the
19       Q And by an admin person, was it a MEnD             19   only forms that I filled out for him.
20   admin?                                                  20       Q Had you had any contact with James Lynas
21       A No. Jail.                                         21   prior to November of 2017?
22       Q So outside of those debriefings you               22       A Can you repeat the question?
23   attended, you just never talked to anyone at the jail   23       Q Did you have any contact with James Lynas
24   or from MEnD about the incident?                        24   prior to November of 2017?
25       A Nope.                                             25       A Yes.


                                                      23                                                               25
 1       Q And who was the medical director in                1      Q Can you describe what can you recall from
 2   November of 2017?                                        2   those interactions?
 3       A Dr. Leonard.                                       3      A Can I view my notes? Or may -- can I
 4       Q And who -- and the medical provider was            4   review my --
 5   Janell?                                                  5      Q I can show you.
 6       A At Sherburne County.                               6      A My -- eMDs documentation.
 7       Q And do know if Janell ever saw James Lynas         7      Q Showing you Exhibit 22, which is a flow
 8   in November of 2017?                                     8   sheet, chemical withdrawal flow sheet, for James
 9       A Not to my knowledge.                               9   Lynas from July of 2017.
10       Q Do you know if Michael Robertson ever saw         10         Does your handwriting appear on that
11   James Lynas in November of 2017?                        11   document?
12       A Not to my knowledge.                              12      A Yes. Yes.
13       Q Who performs the infectious disease               13      Q And you scored him a 5 for chemical
14   screenings for inmates?                                 14   withdrawal. Is that correct?
15       A What do you mean by "infectious disease           15      A Yes.
16   screening"?                                             16      Q On July 6th?
17       Q Have you ever reviewed any infectious             17      A Yes.
18   disease screenings from at your -- during your time     18      Q And then can you -- you also wrote, you
19   at the Sherburne County Jail?                           19   know, more of a narrative at the bottom portion in
20       A In regards to, like, the booking sheet? Is        20   your own handwriting. Right?
21   that what you're talking about?                         21      A Yes.
22          Oh.                                              22      Q Can you walk us through that note?
23       Q Showing you what's been marked --                 23         So it starts out, "Patient denies nausea,
24       A Sorry. Yes. That's mine.                          24   vomiting or diarrhea." Right?
25       Q -- as Exhibit 18.                                 25      A Correct.


                                                                                            7 (Pages 22 to 25)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                 Alyssa Pfeifer
                                                   5/30/2019
                                                      26                                                            28
 1           MR. BENNETT: Can you just read it slowly       1    there's health assessments. Do you have access to
 2   into the record so we can --                           2    those handwritten documents?
 3           THE WITNESS: Oh. Sure. I can do that.          3        A Yes. So those are completed by medical.
 4           Patient denies nausea, vomiting or             4        Q And then --
 5   diarrhea. Reports eating and sleeping well. Reports    5        A Personnel.
 6   intestines are starting to rumble, but no issue yet.   6        Q Okay. And do you have access to, like, the
 7   Calm and cooperative. Skin dry. Sat still in chair.    7    booking sheets that are -- that would -- which are
 8   Clear speech. Steady, even gait. Patient teaching      8    completed by correctional officers?
 9   completed on lower tolerance of opioid -- OPI -- and   9        A Yes. We have access to booking sheets.
10   risks of going back to previous dose. Patient          10       Q And then you also have access to the eMDs
11   teaching on importance of staying hydrated.            11   records, which are the electronic forms filled out by
12   Recommended patient seek medical care on outside if    12   medical?
13   released from court today due to patient thinks he     13       A Yes.
14   will be released today. Patient verbalized             14       Q And are those medical records, both through
15   understanding and agreed he would follow up with       15   eMDs, and then the handwritten documentation by other
16   primary clinic -- primary clinic and the RN to see     16   medical providers, to be looked at by you to help
17   tomorrow.                                              17   with contin -- the care of an inmate?
18   BY MS. BENNETT:                                        18       A Yes. We review them to look at a full
19       Q And then you also saw -- or also made a          19   picture of a patient.
20   note on the 7th, noting that he had been released on   20          What's --
21   the 6th as he had thought would happen. Is that        21       Q And you --
22   right?                                                 22       A I'm sorry. What's pertinent to the
23       A Correct.                                         23   situation.
24       Q And do you recall, as you sit here today,        24       Q And are MEnD employees expected to convey
25   this interaction with James Lynas?                     25   information about inmates to other MEnD employees


                                                      27                                                            29
 1       A This interaction?                                 1   taking care of that same inmate?
 2       Q Yes.                                              2          MS. NEARING: Objection. Overly broad as
 3       A No.                                               3   to "information."
 4       Q Did you have any interactions with him that       4          You can answer.
 5   you are aware of, as you sit here today, prior to       5       A Can you repeat the question?
 6   July of 2017?                                           6   BY MS. BENNETT:
 7       A That I remember?                                  7       Q Yes.
 8       Q Yes.                                              8          Are MEnD employees expected to convey
 9       A Yes.                                              9   information about inmates to other MEnD employees
10       Q Before July?                                     10   taking care of that inmate?
11       A Before this date?                                11       A Yes. We communicate with each other,
12       Q Yes.                                             12   passing along pertinent information.
13       A No.                                              13       Q And how is that done?
14       Q Okay. So everything that you recall              14       A Various of ways, depending on what shift
15   occurred after this July --                            15   you're on and what day of the week it is, whether
16       A Yes.                                             16   it's an in-person pass-on or an email pass-on.
17       Q -- interaction?                                  17   That's just more of a basic communication, a shift
18          And as a nurse at MEnD, do you have access      18   pass-on.
19   to forms filled out by other providers within the      19       Q Was your first interaction with James Lynas
20   MEnD system at the Sherburne County Jail as well as    20   in November of 2017 on the 5th?
21   correctional officers?                                 21       A My first interaction for that
22       A What do you mean by "forms filled out by         22   incarceration?
23   correctional officers"?                                23       Q Yes.
24       Q So, like, there was a flow sheet from you;       24       A Yes.
25   there's, you know, suicide risk screening forms;       25       Q And prior to your interaction with James


                                                                                            8 (Pages 26 to 29)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       30                                                           32
1    Lynas on the 5th, did you -- or prior to or during       1   to do it. We can't make them do it.
2    your interaction with him, did you review any of the     2      Q So it could take them ten minutes. It
3    handwritten medical records or the eMDs records?         3   could take them three days.
4         A Can I review my eMDs note?                        4      A Yep.
5         Q As you sit here today, you don't recall if        5      Q It doesn't matter to you?
6    or what you reviewed?                                    6      A Well --
7         A I -- let's see. I don't recall exactly at         7          MS. NEARING: Objection. Misstating her
8    the time what I would have had in hand. But I would      8   testimony.
9    have had for sure the BD -- Beck -- Beck depression      9   BY MS. BENNETT:
10   and whatever I was able -- whatever would have been     10      Q Well, if they don't have to -- they don't
11   in his chart. Because his paper chart, also within a    11   have to fill it out?
12   note, is what I would have looked at prior to talking   12      A We can't make them.
13   to the on-call provider to have a full picture of       13      Q So they don't have to fill it out? There's
14   what I was presented to her.                            14   no criteria making them fill it out? Is that...
15        Q Did you have James Lynas fill out the --         15      A No.
16        A No.                                              16      Q Is that correct?
17        Q -- Beck -- or Beck Depression Inventory?         17      A Of making them fill it out? No. Yeah, not
18        A Can you repeat the question?                     18   that I'm aware of.
19        Q Were you the person who had James Lynas          19      Q And then they can take however long to do
20   fill out the Beck Depression Inventory?                 20   so? If they choose to fill it out.
21        A No.                                              21      A Correct.
22        Q Who did that?                                    22      Q Correct?
23        A Who had him fill it out?                         23          And so MEnD really doesn't care one way or
24        Q Yes.                                             24   the other if it's filled out and the information that
25        A Who gave it to him?                              25   can be obtained from the Beck Depression Inventory?


                                                       31                                                           33
1        Q Yes.                                               1             MS. NEARING: Objection. Misstating the
2        A The patient? Or -- Jen. I believe it was           2   testimony and the record.
3    the -- Jen Thompson. Not the health assessment. Or       3        A I'm -- can -- what -- can you clarify what
4    her interaction.                                         4   you're asking?
5        Q So that's something that he's given and            5   BY MS. BENNETT:
6    taken -- or gets to take back and fill out, and then     6        Q So if they don't have to fill out it and
7    it's scored at a later date?                             7   there's no deadline for filling it out, through
8        A Correct. You get -- it's sent -- it's              8   MEnD's policy would it appear that they don't care if
9    explained, it gets sent back with them. It's up to       9   it's filled out or what information can be obtained
10   them when they choose to fill it out.                   10   from this?
11          Most commonly, it's given to med passers         11             MS. NEARING: And same objection.
12   during med pass. And they -- med passers can have a     12        A It's, again, it's up to the patient to fill
13   quick glance out of it. They see higher scores,         13   out.
14   they'll immediately flag an RN, or as soon as they're   14   BY MS. BENNETT:
15   able to, so that it's not waiting longer than it        15        Q Is this something, the Beck Depression
16   needs to, if it's a higher -- higher score one. And     16   Inventory score of an inmate, that you personally as
17   then they bring it back to the clinic and the RN        17   a RN with MEnD cared about?
18   proceeds with the process of what we need to do with    18        A Yes.
19   the form.                                               19        Q Was it important information to obtain?
20       Q Why is it, then, that an inmate gets to           20        A Yes.
21   decide when they fill out the Beck Depression           21        Q In a timely fashion?
22   Inventory?                                              22        A I had not, at this incarceration, seen this
23       A That is just our processes. They are able         23   patient. At the time that was another RN meeting
24   to -- give it to them, and they are able to fill it     24   with him at that point. This is when I came in, on
25   out when they are ready to do it. If they even want     25   this incarceration, came into my first interaction


                                                                                            9 (Pages 30 to 33)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Alyssa Pfeifer
                                                   5/30/2019
                                                      34                                                             36
 1   with him. I care about all of my patients.               1   it out and seek the mental health help that they...
 2      Q Did you care if any particular inmate               2          (Sotto voce communication between
 3   completed a Beck Depression Inventory?                   3   plaintiff's counsel.)
 4          MS. NEARING: Objection. Overly broad,             4   BY MS. BENNETT:
 5   nonspecific hypothetical.                                5       Q So if you're not enforcing them to fill it
 6          MR. BENNETT: It's not a hypothetical.             6   out, you don't really care if any inmate completes --
 7   BY MS. BENNETT:                                          7          MS. NEARING: Objection. This is --
 8      Q You can answer.                                     8   BY MS. BENNETT:
 9      A What is your question? Can you repeat               9       Q -- the Beck Depression Inventory?
10   that?                                                   10          MS. NEARING: -- just argumentative.
11      Q Did you care if any particular inmate              11          MR. BENNETT: Just answer the question.
12   completed a Beck Depression Inventory?                  12          MS. NEARING: Asked and answered.
13      A I care about a -- the well-being of all the        13          MR. BENNETT: She didn't answer the
14   patients. It's up to them to fill out on their -- on    14   question.
15   their end, if they want to seek that help. And we       15          MS. NEARING: She answered the question.
16   want to help anybody that's willing and needing         16          MR. BENNETT: She did not.
17   mental health help, and medical help. All together.     17          MS. NEARING: She cares about every
18      Q So is it up to the inmate to request mental        18   patient.
19   health care?                                            19          MR. BENNETT: That doesn't -- that
20      A They can.                                          20   doesn't --
21      Q But if they don't have to fill any --              21   BY MS. BENNETT:
22          MR. BENNETT: Answer the question.                22       Q Are they patients or inmates, to you?
23   BY MS. BENNETT:                                         23       A They're patients.
24      Q If they don't have to fill anything out,           24       Q I think you called them "inmates" before.
25   and you're saying that that's how you would know if     25   Would that be mistaken?


                                                      35                                                             37
1    they needed mental health care, isn't that they would   1        A They're both. When we were -- typically
2    have to present and ask for it?                         2    when I refer to them through medical, if -- you're
3        A On our health assessment, that's one of the       3    referring to the patient. On the jailhouse side,
4    things we screen, when we have a health assessment.     4    when they're interaction -- they're interaction is an
5    If they're -- it's offered. It's also told to the       5    inmate. But they're both a patient and inmate. We
6    inmate that it's also available.                        6    treat -- they are patients no matter what.
7           If, when you're doing that health                7        Q I want to go back to this Beck Depression
8    assessment and things come up that the patient's        8    Inventory and how it was that it came to you.
9    reporting, you can -- at any point, I can always go     9           You said that a med passer can pick up a
10   to a mental health provider, if I have -- if they       10   completed Beck Depression Inventory and bring it back
11   aren't even asking for help or anything like that,      11   to the clinic. Is that what happened in this case?
12   but I have concerns as a nurse, from my judgment,       12       A Oftentimes, they give -- give them --
13   nursing judgment, I can always go to a mental health    13   that's their -- three times a day when med pass --
14   professional, or mental health provider, and present    14   med cart goes around, that's their more frequent
15   him my concerns. If a -- if a patient is not            15   option, to return it to the clinic. And the med
16   actively seeking and I have concerns about that.        16   passers quickly, if they can, score them just to make
17       Q And again, did you hear if any particular         17   sure. If they have -- saw that there's some
18   inmate completed a Beck Depression Inventory?           18   higher -- higher scored answers. And then they
19          MS. NEARING: Asked and answered.                 19   return it to the clinic and let us know if they see
20          MR. BENNETT: It wasn't answered.                 20   one that's higher than 40. And we still do our own
21          MS. NEARING: It was answered just now.           21   scoring of it as an RN.
22          MR. BENNETT: It wasn't answered.                 22       Q So how was it that the Beck Depression
23          MS. NEARING: Go ahead.                           23   Inventory for James Lynas was brought to you?
24       A Again, I care about all patients. If they         24       A It was returned from the med -- the med
25   have -- if they have given it, we want them to fill     25   pass. Then the med passer returned it.


                                                                                          10 (Pages 34 to 37)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Alyssa Pfeifer
                                                   5/30/2019
                                                       38                                                            40
1        Q Which med passer?                                  1   coping with their mental health issues, is that a
2        A I don't recall.                                    2   serious medical need?
3        Q And is this being returned to you what             3      A We take it seriously and we proceed with
4    prompted your further interaction with James Lynas on    4   getting them mental health help that they need. We
5    November 5th, 2017?                                      5   have steps and process to do that.
6            (Sotto voce communication between                6         (Exhibit 27 was marked for identification.)
7    plaintiffs counsel.)                                     7   BY MS. BENNETT:
8    BY MS. BENNETT:                                          8      Q Showing you Exhibit 27. Is that the Beck
9        Q Being the Beck Depression Inventory?               9   Depression Inventory that you reviewed for James
10       A Yes.                                              10   Lynas in November of 2017?
11       Q So once you received that from the med            11      A Yes.
12   passer, then you engaged in the rest of your            12      Q And in fact, your signature appears as a
13   interaction, both with James Lynas and then moving      13   scorer's signature dated 11/5/17. Correct?
14   along to Crystal Waagmeester. Is that correct?          14      A Yes.
15       A Correct.                                          15      Q And why are there certain scores that are
16           Well, first it was Crystal that received        16   crossed out?
17   it, scored it. It was above 40. Contacted provider.     17      A The med passer wrongfully -- did the
18   She wanted further informa -- so reviewing what I had   18   wrong -- scored it wrongly. So when I got it, I
19   currently on the patient, in his chart. Reviewing       19   corrected it. He scored 0, 1, 2, 3 with the boxes.
20   that with her. She wanted further information, for      20      Q And it's a 4-point scoring system? Zero
21   me to meet with him. So then I proceeded with meet      21   through 3? Is that right?
22   with him. Call him to the clinic and then meet with     22      A Right. But you can't get a score of 4.
23   him.                                                    23   Zero, 1, 2, 3.
24       Q So did you review some of his chemical            24         (Reporter requested clarification.)
25   withdrawal questionnaires and flow sheets? Prior to     25      A You cannot get a score of 4. Zero, 1, 2,


                                                       39                                                            41
 1   your conversation with Crystal?                         1    3.
 2      A I cannot recall if I exactly looked at it.         2    BY MS. BENNETT:
 3   But it -- could have looked at it in eMDs versus the    3        Q And James Lynas scored a 43 by your count.
 4   written. I don't recall.                                4    Correct?
 5      Q Did you have an understanding that James           5        A Correct.
 6   Lynas had substance abuse issues?                       6        Q And then who marks, "Step 2, sent to
 7      A Yes.                                               7    inmate"?
 8      Q Prior to your call with Crystal                    8        A Me.
 9   Waagmeester?                                            9        Q Was that in fact done?
10      A Yes.                                               10       A Yes. It was.
11      Q And is opioid withdrawal a serious medical         11          And every time I explain it to them. Go
12   need?                                                   12   through it. Make sure they understand the
13      A Yep. Yes.                                          13   instructions of the step -- second step of the mental
14      Q And is severe depression a serious medical         14   health packet.
15   need?                                                   15          And if I believe that they would be seen
16      A Yes.                                               16   before the two weeks, have them, if they come to the
17      Q And if someone explains that they're not           17   clinic, just bring it with them in case they're
18   coping with their mental illness, is that a serious     18   coming to see a mental health provider. And that's
19   medical need?                                           19   what was instructed to James.
20          MS. NEARING: Objection. Lack of                  20       Q And what is step 2?
21   foundation. And incomplete hypothetical.                21       A It is as two-week daily log.
22   BY MS. BENNETT:                                         22       Q A log of what?
23      Q You can answer.                                    23       A Am I able to see?
24      A Can you repeat your question?                      24       Q What's the purpose of the log that you gave
25      Q If someone is saying that they're not              25   to James Lynas?


                                                                                           11 (Pages 38 to 41)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                        42                                                        44
 1      A For them to, over a two-week period, to --         1    you wanted to look at the scale?
 2   for -- this is for a mental health provider to          2        A I wouldn't know where to find it?
 3   review, this -- when they return it. See where          3        Q Yeah.
 4   they're at over the two-week course. And he uses        4        A What is the question of? What am I trying
 5   that in his plan for the patient.                       5    to find?
 6      Q And if Crystal Waagmeester testified               6        Q The scale for the Beck Depression
 7   yesterday that that second step was never sent to       7    Inventory.
 8   James Lynas, would you quarrel with that?               8        A Oh, how to score, are you saying?
 9           MS. NEARING: Objection. Misstating her          9        Q No. What the scoring results mean.
10   testimony.                                              10       A I don't recall. I'm not sure.
11      A No. I gave it to him.                              11       Q So you're scoring something you don't
12           (Reporter requested clarification.)             12   really have any idea what the score means. Is that
13      A No. I gave it to him.                              13   fair?
14   BY MS. BENNETT:                                         14       A I know when it's a 40 or above, that's when
15      Q And what does the score of 43 mean on the          15   we take action and it's meaning we need to not just
16   Beck Depression Inventory?                              16   let it go. We follow our protocol of contacting our
17      A That is the score for only his answers.            17   provider.
18   And our protocol is if it's above 40, a medical         18       Q So a score over 40, would that mean that
19   provider is contacted. Which is what I did.             19   you take urgent action on your part?
20      Q And any score above 40 equals severe               20       A I would call a medical provider and find
21   depression. Correct?                                    21   out what they would like to do with the scoring and
22           MS. NEARING: Objection. Foundation.             22   what the clinical -- what we have for that patient.
23      A That's not for me to make that                     23       Q And would you call that medical provider as
24   determination.                                          24   soon as feasibly possible?
25                                                           25       A Yes.


                                                        43                                                        45
1    BY MS. BENNETT:                                          1      Q I'm going to show you Exhibit 10, regarding
2        Q So you're the individual that's tasked with        2   the Beck Depression Inventory. And here's the
3    scoring the Beck Depression Inventory, but you           3   scoring scale I was just referring to. Do you --
4    yourself have no idea what the scoring scale is for      4   have you ever seen that before?
5    the BDI?                                                 5      A No. I've never seen this paper before.
6        A I can't -- I cannot diagnose him with a            6         (Sotto voce communication between
7    diagnoses of that. I know what this -- what I'm          7   plaintiff's counsel.)
8    supposed to do with the -- I was in process with our     8   BY MS. BENNETT:
9    protocol for the Beck Depression Inventory.              9      Q Do you have any reason to disbelieve that
10       Q Is there any scoring scale posted in the          10   scoring scale?
11   jail?                                                   11         MS. NEARING: Objection. Lacking in
12       A For a deck -- Beck Depression Inventory?          12   foundation.
13       Q Yes.                                              13      A As an RN I don't make these scales and I
14       A Posted in the jail?                               14   don't determine this.
15       Q Yes.                                              15   BY MS. BENNETT:
16       A Or the clinic?                                    16      Q So as an RN, do you have any reason to
17       Q Well, the clinic is in the jail. Right?           17   disagree with what is written there regarding the
18       A I don't believe it -- it's not posted on          18   scores for the Beck Depression Inventory?
19   the wall.                                               19         MS. NEARING: Same objection. Lacking in
20       Q Is there some place that you can go and           20   foundation. Document speaks for itself.
21   look at a Beck Depression Inventory scale in your       21         MR. BENNETT: Objection. Coaching the
22   clinic or at the jail?                                  22   witness.
23       A I believe so. But I don't know what it's          23         MS. NEARING: Objection. Two attorneys
24   called.                                                 24   questioning the witness.
25       Q So you wouldn't know where to find that, if       25         MR. BENNETT: Well, that's a material


                                                                                         12 (Pages 42 to 45)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       46                                                           48
 1   question. You got a health provider who doesn't know    1    Getting all the information I need to complete the
 2   whether the test she's scoring, what it means.          2    suicide risk screening form.
 3         MS. NEARING: Lacking in foundation.               3           Later on, after meeting with the patient, I
 4      A I know a score of 40 or more is something          4    would have called Crystal. He would have waited in
 5   that we are going to take action on, because that is    5    the -- he waited in the clinic waiting room while I
 6   indicative of a patient that is in need of mental       6    contacted the provider to determine what the further
 7   health help.                                            7    action is. And so then that's, with her orders,
 8   BY MS. BENNETT:                                         8    these forms were completed.
 9      Q And that's -- 40 or above is a threshold           9           In regards to answering what these forms
10   provided to you by MEnD?                                10   are. Like, these were not in there with him. These
11      A Correct.                                           11   were in response to the provider's order. And this
12      Q And other than that score of 40, you don't         12   is what -- meeting with the information.
13   know one way or the other what a 39 might mean or       13       Q Okay. Yep. That's helpful because I
14   what a 43 means?                                        14   wasn't sure exactly what -- which step came next.
15      A I know that a scoring on the higher end of         15          So as you're meeting with James Lynas on
16   the Beck Depression Inventory disorder -- or            16   November 5th, you go through the suicide risk
17   Inventory. That's not for me to diagnose.               17   screening form. Correct?
18         MS. BENNETT: All right. We're going to            18       A Yes.
19   take a five-minute break.                               19       Q And would you have done that regardless of
20         VIDEOGRAPHER: Off the record at 10:00 a.m.        20   if any other screening form had been performed or
21         (Recess taken.)                                   21   done on him because of his BDI score?
22         VIDEOGRAPHER: This is file 2. We're on            22       A Yes. Yeah. Yep.
23   the record at 10:09 a.m.                                23       Q And after that meeting with him, you called
24   BY MS. BENNETT:                                         24   Crystal a second time?
25      Q Okay. Then I want to go through what was           25       A Correct.


                                                       47                                                           49
1    done next. So first the Beck inventory -- Beck          1        Q And besides just the information that's on
2    Depression Inventory is brought to you by a med         2    the suicide risk screening form, you also filled out
3    passer, you make a call to Crystal Waagmeester, and     3    a eMDs, you know, more of a narrative of the
4    then you go back to James Lynas per her request. Is     4    information that you obtained from Lynas. Is that
5    that right?                                             5    correct?
6        A Yes.                                              6        A Yes. These forms don't have enough
7        Q And then which form -- I think I pulled           7    documentation room, and that kind of combines
8    them out. There's a suicide risk screening form. I      8    everything together on the electronic version. But
9    believe yours is the third page in Exhibit 20. And      9    these are all -- all kind of summarize in the one.
10   then there's the special precautions sheet, and then    10   And then you go into more detail of what's being said
11   also the mental health referral.                        11   with these questions, because this is only a circle.
12           What is done next?                              12           And then on this specific form, the suicide
13       A With meeting him? With meeting with him,          13   risk form, the plan is -- would go -- a quick
14   you're talking about yes?                               14   snapshot of plan right there. But then, yes, go into
15       Q Yes.                                              15   detail what the conversation was with him.
16       A Yeah. So how I go about things when a --          16       Q I'd like to move to Exhibit 16, which is
17   when a higher BDI, and I'm meeting with a patient for   17   the eMDs sheet you filled out for James Lynas, the
18   that sole reason, I try to get as much information      18   encounter you had with him on November 5th. Is that
19   from them by not -- just in conversation. Seeing        19   correct?
20   where they're at, get that information directly from    20       A Correct.
21   them of where they're at before I start asking any      21       Q Okay. And then just -- do you know why
22   direct questions. Just to get that honest, where        22   there are two versions of that form?
23   they're at, telling me the information.                 23       A Because it -- it looks like it appears --
24           Then I go through -- through a                  24   like it cuts off at the bottom. It doesn't include
25   conversation, and assessing them at the same time.      25   the full note.


                                                                                          13 (Pages 46 to 49)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Alyssa Pfeifer
                                                     5/30/2019
                                                        50                                                           52
 1        Q I actually mean why there's one that was         1    to my daughter.'"
 2    signed by Leonard and one that was not signed by       2            Patient denies history of attempts or plans
 3    Leonard.                                               3    of suicide, but reports in -- in 2013, when he got
 4        A They sign electronically. I don't know how       4    his felony, he felt like giving up and he sold all of
 5    it comes off in a printing form version of it. But     5    his guns so he would -- wouldn't shoot himself.
 6    they sign it electronically.                           6            Reports was having a rough time on the
 7        Q And where does he do that from?                  7    outside, but about 1.5 months ago -- or is that a
 8        A They're sending into emails, and they sign       8    6 -- five months ago started getting his life back
 9    off on the encounters to do that.                      9    together, but still continued to use opioid --
10        Q Do you know if he has access from that           10   opiates.
11    outside of the jail?                                   11           Reports now being in jail is the first time
12        A Dr. Leonard?                                     12   in 1.5 years he's been sober and is having to deal
13        Q Yes.                                             13   with his mental health. When asked how he's
14        A Yes.                                             14   currently coping with it, patient stated, "Honestly,
15        Q Yes, he does?                                    15   I'm suffering and not coping with it."
16        A Wherever he's working. I don't...                16           Patient reports he went to court on Tuesday
17        Q Would you have access to eMDs for Sherburne      17   and got a four-month -- and got four months, but
18    County Jail patients outside of the jail?              18   possibly -- a possibility of going to workhouse after
19        A Yes. Only on -- when I'm on call                 19   30 days, but thinks it is his -- in his best interest
20    overnight. To look for -- at a patient's -- when       20   to do the four months, then go to a treatment that
21    you're being called.                                   21   does dual diagnosis to get help with drug use and
22        Q And can you --                                   22   mental health, like at Nystrom's or Recovery Plus.
23        A (Indiscernible.)                                 23           Reports the last time he went to treatment,
24        Q Sorry. I didn't mean to interrupt you.           24   his mental health was not addressed, and he thinks
25          Can you describe how you get that eMDs           25   that was part of the issue of returning to drugs.


                                                        51                                                           53
1    access when you're on call?                             1           Patient reports definitely feeling
2       A It's Internet based.                               2    depressed and "my anxiety is through the roof."
3       Q So as long as you have a log-in, password,         3           Reports feeling very stressed about being
4    you can get on there?                                   4    locked in for 20 hours a day and -- while in Gamma,
5       A Yes. That is how you log into eMDs.                5    but when he has time out of his cell he watches TV or
6       Q Let's walk through your note from the              6    walks, which helps.
7    encounter on the 5th.                                   7           "Reports his insomnia is maddening, his
8          Can you read that for us?                         8    mind is going crazy with thoughts and going through
9       A Starting from the top, "Chief complaint"?          9    many emotions like frustration, irritation and then
10      Q Yes.                                               10   emotional."
11      A Okay. Chief complaint: James Lynas is a            11          Patient reports having current goal of
12   31-year-old male, Anoka inmate. Today's visit is        12   getting back together and future goal -- of getting
13   chemical withdrawal assessment. His primary language    13   life back together, and future goals of going to
14   is English. He is completely fluent in English.         14   treatment and putting his life back together for his
15         Patient returned BDI with a store of 43 and       15   daughter so he doesn't have to go -- doesn't have to
16   number 9 -- and number 9 scored as a 1.                 16   go through the same thing -- she doesn't have to go
17         Writer reviewed patient -- reviewed patient       17   through the same thing he did.
18   health assessment visit, previous suicide risk          18          Patient reports if he did have suicidal
19   assessment, and BDI with FNP C. W. who asked for        19   thoughts, he would tell the CO or clinic.
20   writer to meet with patient and get more information.   20          Do I keep going?
21         Patient seen in clinic.                           21       Q That's okay for now.
22         "History of present illness: Patient              22          On the eMDs sheet, there's a lot more
23   denies suicidal thoughts. When writer asked if he       23   information than just in the suicide risk screening
24   had the opportunity available to kill himself, would    24   form?
25   he do it, patient responded, 'No. I couldn't do that    25       A Yes.


                                                                                           14 (Pages 50 to 53)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                 Alyssa Pfeifer
                                                   5/30/2019
                                                       54                                                          56
1        Q And the encounter, as you described it, is        1        A Only from what he was -- reported to me
2    replete with mental health issues. Right?               2    through he -- what I've documented.
3            MS. NEARING: Objection. Document speaks         3        Q And then he also notes that when he's
4    for itself, and misstating the testimony.               4    sober, he's had -- he has to deal with his mental
5            MR. BENNETT: Well, that's not a legal           5    health. Correct?
6    objection.                                              6        A Correct.
7            MS. NEARING: To make it clear: Objection.       7        Q And you asked him how he's coping with it.
8    Misstating her testimony, and the document speaks for   8    Right?
9    itself.                                                 9        A Yes.
10       A Can you repeat your question?                     10       Q And he responded. And you put in quotes,
11   BY MS. BENNETT:                                         11   "Honestly, I'm suffering and not coping with it."
12       Q The document that you wrote is replete with       12       A Correct.
13   medical -- or mental health issues. Correct?            13       Q And those would be tons -- or a long list
14           MS. NEARING: And lacking in foundation.         14   of mental health issues that were reported to you,
15       A Patient reported what he was going through,       15   his treating nurse. Correct?
16   where he was at to me.                                  16       A I don't treat him. I don't make the
17   BY MS. BENNETT:                                         17   treating decisions. But I'm gathering this
18       Q Including a long list of mental health            18   information, making my nursing judgment of what is
19   issues. Correct?                                        19   being -- where he is at. He is wanting help with his
20           MS. NEARING: Objection. Objection.              20   mental health, and we're taking the action steps to
21   Misstating her testimony and foundation.                21   get him that mental health step and what's in place.
22       A Patient reported he had a history of mental       22   Already initiated through the mental health packet.
23   health and -- exactly what I have spoken to already.    23   This is another step of going through the mental
24   BY MS. BENNETT:                                         24   health process and eventually -- then the mental
25       Q Which included anxiety. Right?                    25   health provider takes over with his plan for the


                                                       55                                                          57
 1      A     Yes.                                            1   patient.
 2      Q     And that's a mental health issue? Correct?      2      Q And you, as a RN for MEnD, are part of the
 3      A     Yes.                                            3   care team provided to inmates at Sherburne County?
 4      Q     And that he was going crazy? Correct?           4      A Yes. Part of the care team.
 5          MS. NEARING: Objection. Misstating the            5      Q And you're actually really the boots on the
 6   record.                                                  6   ground, as far as I understand it. You're the person
 7      A Where is...                                         7   that is actually seeing the patient. Crystal
 8   BY MS. BENNETT:                                          8   Waagmeester isn't there. Right?
 9      Q His insomnia is maddening. Correct?                 9      A Crystal was on call. Medical providers and
10      A That's what he reported. Yes.                      10   mental health providers also see the patients that
11      Q And that's what you wrote down. Right?             11   are at the -- at the jail.
12      A Yep.                                               12      Q And by Crystal being on call, she's not in
13      Q And that his mind is going crazy with              13   the jail?
14   thoughts. Correct?                                      14      A Correct.
15      A Correct. That's what he stated.                    15      Q Do you know if Crystal had ever set foot in
16      Q And then he's having many emotions, such as        16   Sherburne County Jail?
17   frustration. Correct?                                   17      A Not that I'm aware of. I don't know. I
18      A Correct.                                           18   can't speak to that.
19      Q Irritation?                                        19      Q Have you ever seen her?
20      A Yes.                                               20      A I believe, yeah. I believe so. At
21      Q And other emotional issues, which aren't           21   conference.
22   elaborated here. Correct?                               22      Q But not at Sherburne County Jail?
23      A Correct.                                           23      A I, myself, have not seen her at Sherburne
24      Q Do you know what he meant by those                 24   County Jail.
25   emotional issues?                                       25      Q And as a nurse that is taking these


                                                                                          15 (Pages 54 to 57)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       58                                                           60
1    observations, as you were tasked to do by another       1    went back and gathered on November 5th was important
2    MEnD employee, would these be mental health issues      2    enough to put in quotes and draft the longest
3    that are red flags to you?                              3    narrative, I think, that we have in the eMD sheet
4       A This is something I wouldn't ignore. And I         4    about him. Is that fair?
5    would believe that he needs to see -- I believe he      5       A I don't -- if it's the longest or not.
6    needed mental health help, and that's why I proceeded   6    That's not really pertinent. It is -- I take the
7    with getting further direction orders from the          7    information that's given to me. I present -- I don't
8    medical provider of what she wanted to do for next      8    think this is something that should just have gone --
9                                                            9    not been dealt with. He needed mental health help
     steps.
10                                                           10   and I got -- took it to the next step of what I'm
            As an RN, I can place someone on full
11                                                           11   supposed to do for protocol, of what our process is,
     suicide precautions, if somebody is actively
12                                                           12   get the further direction from the medical provider.
     suicidal. Anything less than that is coming from a
13                                                           13   And that's exactly what I did.
     provider's order of what to do.
14                                                           14      Q So then, after this meeting that prompted
            From my full clinical assessment of this
15                                                           15   the narrative on the 5th that you wrote, you go back
     patient, I'm assessing him. This was not a patient
                                                             16   and call Crystal. What information do you convey to
16   that was actively suicidal at the time that I saw
                                                             17   her during that second call?
17   him. And from what he is telling me, there was
                                                             18      A The -- everything that I would have typed
18   reassurance: He is thinking about the future; he
                                                             19   here I would have informed her of. Including the
19   would tell somebody if he had suicidal thoughts, he
                                                             20   score of your -- the suicide risk screening form.
20   denied suicidal thoughts at the time me meeting with
                                                             21          Also, we're -- with my -- I believe it's
21   him. Those are all things taking into the full
                                                             22   cut off. My -- the exam portion of this. That is
22   picture of why I -- he -- this patient was not          23   also in eMDs.
23   somebody that was actively suicidal.                    24      Q And does a suicide risk screening -- or
24          So from that point, I have to get providers      25   score of 12 match a Beck Depression Inventory score
25   orders of what the plan is because they make the

                                                       59                                                           61
1    determination, and as an RN I can't make that           1    of 43?
2    determination. Anything less -- I can put somebody      2            MS. NEARING: Objection. Lacking in
3    on full suicide, but anything less it comes from a      3    foundation.
4    provider.                                               4        A I don't make that determination of what
5        Q Have you heard that contracts for safety          5    equals what. They're two different forms, and this
6    don't mean anything?                                    6    is what this assessment is.
7        A I have not heard this myself.                     7    BY MS. BENNETT:
8        Q Do you think that every individual in jail        8        Q How is it that you go through this suicide
9    with mental health issues is transparent about the      9    risk form?
10   issues that they're facing?                             10       A I believe I already stated. I start out
11          MS. NEARING: Objection. Overly broad and         11   with trying to get as much information from them
12   incomplete hypothetical.                                12   through conversation, seeing where they're at. How
13       A I can go off of my assessments and what           13   they've been telling me things before, if I need any
14   they're telling me, and the overall picture. And        14   additional questions, to have more direct questions
15   that's what we have to take --                          15   just to see where they're at. But I try to get --
16   BY MS. BENNETT:                                         16   first get that information from -- coming straight
17       Q Well, he committed suicide. Right?                17   from them.
18       A -- my assessment going forward.                   18       Q Were you surprised that you scored him at a
19       Q James Lynas committed suicide. Correct?           19   12 from the suicide risk screening form when he had
20       A From my -- from what -- yes. That is from         20   had a Beck Depression Inventory score of 43?
21   what...                                                 21       A No. I'm not surprised. I'm taking exactly
22       Q And you know that he had a score of 43 on         22   where this -- what he's telling me and scoring it on
23   his Beck Depression Inventory. Correct?                 23   a suicide risk form.
24       A Yes.                                              24       Q And as you said --
25       Q And you thought that the information you          25       A These are two separate forms.


                                                                                          16 (Pages 58 to 61)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       62                                                           64
1       Q And as you said, I think, before, the              1        A I charted it on the suicide risk screening
2    suicide risk screening form is just circling certain    2    form, "Provider's orders completed." And that
3    boxes, and the eMD sheet allows you to actually draft   3    includes giving him the one-time dose of hydroxyzine.
4    a narrative about what you learn. Correct?              4        Q Wouldn't there have to be some, like,
5       A Explaining the -- what -- why these were           5    checkout form for medication prescribed, other than
6    chosen.                                                 6    just the suicide risk screening form?
7       Q And in that eMD sheet, does it state that          7        A It would have been sent -- documented in
8    you called Crystal a second time?                       8    eMDs, which I did, and sent to a med passer. I can't
9       A Yes. And the care plan. So with the plan           9    speak for their documentation of the med passer who
10   of this whole encounter. Got a telephone order read     10   set this up. But I know I gave hydroxyzine, as
11   back, from Crystal Waagmeester, for 15-minute mental    11   prescribed, as the one-time dose, and ordering the
12   health watch in general population; to start            12   future doses as prescribed by her.
13   hydroxyzine, as set up above; and give first dose       13       Q And which -- there's two, if you look at
14   now, at 11:00. And sent mental health referral.         14   the medical administration record. There's two
15         So that was me calling her back, reporting        15   identical orders for hydroxyzine. With the exception
16   with what the further information and assessment was    16   of the start date and end dates, one is 11/6/17, with
17   she requested. And she can make that determination.     17   a stop date of 11/16/17. And then the second one is
18      Q And is the 15-minute mental health watch           18   11/7, start date. Stop date as 11/17. Which order
19   the same as a suicide watch?                            19   was from Crystal?
20      A It's not comparing anything. The -- how            20       A I can't speak to that for the person who
21   the process is here at Sherburne is -- how it's         21   documented this. That is up to the med passer. I
22   designed, how they've always had us do it -- is it's    22   send it electronically to the med passer through
23   stated very clearly on the special precaution forms     23   eMDs, what the order is. And I did not set up the
24   and in ProPhoenix that it's a mental health watch. I    24   medication.
25   don't -- we are not -- we do not use the -- at          25          Even, at the same time, I wouldn't have

                                                       63                                                           65
1    Sherburne, we do not use the suicide or close           1    even been at -- on the job. I would have been home,
2    observation watches.                                    2    away from work, when this was even set up.
3        Q Did you give James Lynas that dose of             3       Q So there's some other electronic
4    hydroxyzine?                                            4    prescriptions that you sent at Crystal's behalf?
5        A Yes.                                              5       A What do you mean by that?
6        Q I'm going to show you what has been marked        6       Q You said you used eMDs to send the
7    as Exhibit 11. So that's the actual prescription.       7    prescription.
8    And then the third page of that is the MAR, or          8       A As prescribed. So right here on eMDs
9    medical administration record. So the one time dose,    9    note -- is -- is it cut off on this one too? Because
10   is this --                                              10   this should show --
11           MS. NEARING: Wait for her question.             11          MS. NEARING: For the record, Exhibit 26
12           THE WITNESS: Oh. Okay.                          12   has the full note. That one is the abbreviated one.
13   BY MS. BENNETT:                                         13   BY MS. BENNETT:
14       Q Does your writing appear on the medical           14      Q So the one that Leonard signed later in
15   administration record at any -- anywhere?               15   Exhibit 26 is the full?
16       A No.                                               16      A Well, it's cut off, as you see here. It
17       Q Why not, if you gave him a dose?                  17   doesn't have the full note.
18       A Because the one-time does was given from          18      Q But Leonard never signed Exhibit 16.
19   stock, and the -- would have been on the record of      19   Correct?
20   removing that for which patient from the stock meds     20          For the record --
21   to give a now-dose. Because they have to get the        21      A Correct.
22   further, future doses from pharmacy. So it would        22      Q -- you're looking toward your attorney for
23   have come in from pharmacy.                             23   that question. Right? Is that correct?
24       Q So there's some other form where you marked       24      A All it says is supervised by Dr. Leonard.
25   that you provided him with hydroxyzine?                 25      Q Who are you looking towards, when you're


                                                                                          17 (Pages 62 to 65)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Alyssa Pfeifer
                                                     5/30/2019
                                                        66                                                           68
 1    looking to the right on camera?                         1        A I -- not to my knowledge.
 2         A My attorney.                                     2        Q And so you think -- you said there was
 3           MS. NEARING: And for the record, her             3    either a 30-minute mental health watch or a 15-minute
 4    attorney is doing nothing to prompt her.                4    mental health watch. Is that correct?
 5           THE WITNESS: This isn't a full                   5        A There is a 15-minute and a 30-minute mental
 6    documentation, because there's --                       6    health options for mental health watch.
 7           MS. BENNETT: It's just what I was given.         7        Q And so Crystal Waagmeester had you put
 8    So there's another one that's a different version       8    Lynas on a 15-minute watch. Correct?
 9    than Exhibit 16 because it is signed by Defendant       9        A Correct.
10    Leonard.                                                10       Q And what did that indicate to you, as an RN
11           MS. NEARING: For the record, it was all          11   with MEnD?
12    contained in the same document of electronic records    12       A We were monitoring him. He is at risk for
13    provided by MEnD.                                       13   suicide, so he is on a 15-minute watch. And we're
14           THE WITNESS: So with this one, the --            14   concerned for his mental health, and that is why he's
15    my -- the exam and the medication is listed as I sent   15   placed on a watch.
16    it through eMDs.                                        16       Q And then the other written notes on here
17    BY MS. BENNETT:                                         17   follow both what you wrote on your eMD sheet and then
18         Q So that's what you mean by "sending it           18   the suicide risk screening form. Is that fair?
19    through eMDs," is for --                                19       A Can you repeat the question?
20         A For future set-up, yes. Then you just set        20       Q Yes.
21    it up going forward.                                    21           So your -- the intervention and follow-up
22         Q And the vitals for that, actually, are           22   plan notes on the special precautions/management
23    listed as November 4th. Correct?                        23   sheet follow what you wrote in both the eMD and then
24         A Correct.                                         24   the special -- or suicide risk screening form. Is
25           Let me find it here.                             25   that right?


                                                        67                                                           69
1             EMD populates previous vital signs into the     1       A Correct. This is all the same orders.
2    notes. So that was done at a previous time.              2       Q And then it notes that a mental health
3        Q You didn't take any vitals --                      3    referral was sent. What does that entail?
4        A No.                                                4       A So this is a -- what does the mental health
5        Q -- for James Lynas on November 5th?                5    referral entail?
6        A Nope.                                              6       Q Yes.
7             I did not find a clinical reason at the         7       A So when a -- she had wanted a mental health
8    time to be concerned about vital signs.                  8    referral sent. Any time a person is on mental
9        Q And then let's turn to the special                 9    health -- or a mental health watch anyway, one is
10   precaution sheet. It's Exhibit 15.                       10   sent. There's many reasons why you would send a
11            And then after talking to Crystal, you went     11   mental health referral. Hers was an order to send as
12   back and filled this out. Correct?                       12   a mental health referral. That's why it's marked as
13       A Per her orders, she determined what is --          13   an M.D. referral, because of the BDI score of 43.
14   what the patient gets. What -- what watch, whether a     14         This information is attached with the eMD
15   15 or a 30, and where he is located.                     15   note printed off so it's easy access. And then you
16            The only thing -- and this is for the           16   would also be on the mental health -- suicide risk
17   jail -- if any patient is on a mental health watch,      17   screening form, and the BDI form would all be
18   they do not have access to razors. That's the only       18   attached go to the mental health provider's in-box
19   automatic.                                               19   for him to review the next -- this was a Sunday. So
20       Q Do you know why that is?                           20   on Monday when he came in.
21       A We're concerned for their mental health.           21         And then the process is, is he goes through
22   That's something they do not want them to have access    22   his in-box; makes his determination of plans of what
23   to.                                                      23   he's going to do with his patients.
24       Q Do you know if it's because MEnD had               24         I also know on Mondays there's a
25   another jail suicide caused by razors?                   25   classification meeting, which an RN and mental health


                                                                                           18 (Pages 66 to 69)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       70                                                        72
1    provider attend. And they have -- they go through       1       A Correct.
2    all the watches. And I know that every person that's    2       Q Can you describe what you found when you
3    on a mental health watch is -- there's -- they          3   responded to the special housing unit? That's where
4    discuss the plan, what's going on. What the plan is     4   he was. Right?
5    for that patient. So whether he's been seen or not,     5       A Correct. Yes.
6    so whatever. That is -- also, I know, that is part      6          Can I see my eMDs note on that?
7    of the process too. So that next day he would           7       Q I believe it's in -- I forget which
8    have -- he would -- he would -- this -- James Lynas     8   exhibit. It might be right there, but --
9    would have come up on the mental health -- the          9       A Connected with that one?
10   special watches list that they would have gone         10       Q Yes. And it should be the 11/9 encounter.
11   through at classification.                             11       A A code blue was called. Arrived on scene
12       Q And were you at that classification meeting      12   into special housing. I believe it was -- was it
13   regarding James Lynas?                                 13   block -- block 5, yep. And COs were already -- had
14       A No. I was not working that day.                  14   pulled him out of the cell. And he was in -- I don't
15       Q Have you ever been at any classification         15   know what they call -- the dayroom -- outside of his
16   meetings?                                              16   cell on the ground when I arrived.
17       A Yes, I have.                                     17       Q When you heard the code blue call, did you
18       Q So if you weren't there on that Monday,          18   suspect that it was Mr. Lynas?
19   November 6th meeting with the mental health, you       19       A I did not make any guesses of what -- what
20   don't know specifically if James Lynas was discussed   20   the code blue was going to be called on.
21   there?                                                 21       Q Did you have any encounters with patients
22       A I can't speak to it because I wasn't there.      22   like the encounter you had where you -- with
23   But I know the process that's set in place and         23   Mr. Lynas where you had to call the provider back
24   what -- what happens with going forward.               24   twice, do a suicide precautions, mental health
25       Q But you weren't there, so you don't know if      25   referral, any time in November, other than James


                                                       71                                                        73
 1   he was discussed. Correct?                             1    Lynas?
 2       A Correct.                                         2        A Specifically in November?
 3       Q And the mental health referral, which is         3        Q Yeah.
 4   Exhibit 14, that's signed by you. And then there       4        A I -- I can't recall exactly how many times
 5   appears to be someone else's handwriting on that       5    I would have called in November. But I have, over my
 6   sheet as well. Do you see that?                        6    career of being there, had this same progression of
 7       A Michael Robertson. M. R.                         7    getting a high score, meeting with patient, even
 8       Q And it says: Scheduled with mental health.       8    calling them back afterwards. That is very typical.
 9   Or "M. H," which I take it means mental health. Is     9        Q Had anyone else that you had personally
10   that correct?                                          10   seen been in as bad a shape as James Lynas?
11       A I don't know. That's not my documentation.       11          MS. NEARING: Objection. Form.
12   That's his own noting of how he coordinates.           12       A I can't -- can you repeat, or what --
13       Q And there's nothing in that note that            13   describe what you mean by wanting me to --
14   states when that note was written. Is there?           14   BY MS. BENNETT:
15       A What note? This one?                             15       Q Well, was the BDI score 43?
16       Q The note by M. R.                                16       A I've had patients with higher scores than
17       A I don't know. I don't make the                   17   43. Yes.
18   documentation.                                         18       Q Were you surprised that Mr. Lynas was found
19       Q So you don't know -- there's nothing there       19   hanging?
20   on that sheet of paper that would allow you to know    20       A What -- can you --
21   when that note was written. Correct?                   21          MR. BENNETT: It's a simple question.
22       A No. I don't. There's nothing -- I don't          22       A I don't make -- I don't see anything as a
23   know when that was written.                            23   surprise. I go and come to a situation and I handle
24       Q You, actually, responded to the code blue        24   it with medical -- how I would in a medical
25   call for James Lynas. Correct?                         25   emergency.


                                                                                         19 (Pages 70 to 73)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       74                                                          76
 1   BY MS. BENNETT:                                          1   classification, all of medical, all on the same page.
 2        Q So it didn't surprise you that Mr. Lynas          2   It would just -- to make it very clear.
 3   was found hanging?                                       3       Q Do you know if the special
 4           MS. NEARING: Objection. Misstating the           4   precautions/management form is provided to
 5   testimony.                                               5   correctional staff?
 6           MR. BENNETT: Answer the question. Yes or         6       A Special precautions form? Yes. So this
 7   no.                                                      7   one is emailed to jail sergeants and classification.
 8           MS. NEARING: And objection to two                8       Q So this is -- this is emailed to a jail
 9   attorneys --                                             9   sergeant or to the jail sergeants and jail
10           MR. BENNETT: Well, it's ridiculous.             10   administration?
11           MS. NEARING: -- cross-examining her. And        11       A Classification. I don't believe all of
12   it's starting to border on harassment, by calling the   12   administration is on that. It was classification.
13   witness "ridiculous."                                   13       Q Do you know who would be responsible for
14           MR. BENNETT: It is ridiculous. If it            14   emailing a form like this?
15   weren't ridiculous, it would -- I wouldn't bother to    15       A The RN, the -- or whoever filled it out.
16   say.                                                    16   Whether it be the RN, medical provider, or mental
17   BY MS. BENNETT:                                         17   health provider.
18        Q Were you surprised, yes or no, that              18       Q So Exhibit 15. I think you have it in
19   Mr. Lynas was found hanging?                            19   front of you.
20        A I don't -- in the medical field, you're not      20       A Uh-huh. Uh-huh.
21   sitting and thinking about being a surprise or not.     21       Q You -- you filled in this information.
22   You'll come up with a situation, I -- not stopping      22   Would you have been responsible for sending this to
23   and thinking of the situation. You go to the code       23   the corrections sergeants and classification?
24   and you handle it to lifesaving measures. There's       24       A Yes.
25   not sitting and being a --                              25       Q Do you --


                                                       75                                                          77
1       Q And at that point it was too for a save --          1       A Yes.
2    he was too far gone to save his life. Correct?           2       Q -- have a recollection of doing that --
3       A We provided CPR and, actually, he did               3       A Yes.
4    retain -- or his pulse was palpated. Did return his      4       Q -- in this case?
5    pulse.                                                   5       A Yes. Especially, I mean, it's an
6       Q Do you know he died later on,                       6   initiation as well. I mean, starting this. Also
7    November 12th?                                           7   calling the housing unit that the inmate is at, and
8       A Yes.                                                8   the CO then puts that information on their tracking
9           MS. BENNETT: I have no further questions.         9   sheet as well.
10          MR. HIVELEY: I have a few follow-up              10       Q Do you have a recollection of receiving any
11   questions.                                              11   follow-up request for information from any
12                  EXAMINATION                              12   correctional staff after you sent this special
13   BY MR. HIVELEY:                                         13   precautions/management form out?
14      Q You said that at Sherburne County we do not        14       A No.
15   use suicide or close observation watches. Do you        15       Q Do you have a recollection of that ever
16   know why that is?                                       16   happening while you were at the jail?
17      A I don't make those decisions myself. But           17       A Of what happening?
18   per our supervisor, this is -- with through             18       Q Receiving some kind of follow-up request
19   discussion with the jail, they come up with how they    19   from jail staff asking for additional information.
20   want to have documentation done in this jail.           20       A No. There was not. I do recall, and there
21   Because MEnD is in multiple jails. And at this one      21   was not.
22   they determined to use -- where is that. Right here.    22       Q Do you have a memory of ever being asked
23   Under the miscellaneous, and then specify for           23   for additional medical or mental health information
24   continuity, so everybody is on the same page so         24   about an inmate from a correctional officer or
25   there's no confusion. COs, sergeants,                   25   booking officer or anyone?


                                                                                          20 (Pages 74 to 77)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Alyssa Pfeifer
                                                     5/30/2019
                                                        78                                                          80
1        A This inmate?                                      1        Q Did you believe that he was actively
2        Q Any inmate.                                       2    suicidal?
3        A Yes. In the past there had been others.           3        A No. At the time that I saw him, through my
4    They -- if they needed a -- I have. Yes. I have         4    clinical assessments and all -- I did not see this
5    been asked for further information for other            5    patient as an actively suicidal patient.
6    patients. Not this patient.                             6        Q If you had seen him as actively suicidal,
7        Q In -- in those instances where you were           7    what would -- what watch would you have placed him on
8    asked for additional medical or mental health           8    or what steps would you have taken?
9    information, did you provide additional information?    9        A It still would have been a 15-minute mental
10       A Only what was pertinent to what they needed       10   health watch; however, it would have been full
11   to do for their job.                                    11   suicide precautions. Which is Kevlar suit, Kevlar
12       Q Okay. So were -- would you place                  12   blanket, in booking. And the COs and sergeant would
13   limitations on that? For example, would you say:        13   be the ones to first -- make that happen. Follow
14   I'm not able to answer this question or provide you     14   through with that.
15   more detail because of HIPAA or because of any other    15           But I am, as an RN, able to put somebody on
16   restrictions?                                           16   a full -- that would be called a full suicide
17       A If that is -- was -- if that was needed.          17   precaution.
18   If there wasn't -- if there was -- if I'm being asked   18       Q Did you ever learn -- obviously, prior to
19   for something that was not needed to do their job. I    19   you responding to the code blue and discovering that
20   mean, like, and for instance, keeping, you know, a      20   Lynas was in special housing -- were you ever
21   15-minute watch, patient safety, things like that.      21   notified of that move from general population to
22   That can be. They can be -- you can do that.            22   special housing?
23   Anything they -- they don't need to do their job, I     23       A I personally was not.
24   would -- I would have told them: No, I can't tell       24       Q Did you have any concerns, or as you sit
25   you that.                                               25   here today, do you have any concerns about that move


                                                        79                                                          81
1        Q Do you have any recollection of ever              1    from general population to special housing as it
2    placing any inmate on a suicide watch or close          2    relates to your 15-minute watch for mental health?
3    observation?                                            3         A Can you repeat the question?
4        A Have I ever placed a patient on suicide           4         Q Maybe a better way to say it is: Did the
5    watch or close observation?                             5    location where Lynas was housed, did that have
6        Q Yes.                                              6    anything to do with your 15-minute mental health
7        A No.                                               7    watch?
8        Q And was that because of the decision not to       8         A At the time he was in general population.
9    check those boxes on this form, but instead to use      9    I -- this would be speaking backyards. I don't --
10   the miscellaneous section?                              10   I'm not going to -- I can't really comment on going
11       A Yes. But determined by my supervisor,             11   backwards.
12   whoever makes those decisions, of how we're going to    12           But at the time he was in general
13   use this format in Sherburne County.                    13   population. At the time of my -- and my orders as
14       Q Okay. Above your pay grade?                       14   well, he could stay in general population.
15       A Exactly.                                          15        Q That -- and that's, I guess, what I was
16       Q And do you know if that was -- if that            16   getting at.
17   information was passed on to you by your MEnD           17           You didn't feel, at least in your special
18   supervisor, or did you learn that from the jail?        18   precautions management, that he needed to leave
19       A MEnD. My supervisor, yes.                         19   general population and go to special housing. Is
20       Q When you placed when you placed Lynas on          20   that true?
21   this 15-minute mental health watch, what did that       21        A That was -- actually, it's a provider's
22   mean to you?                                            22   order of where she wanted him for what was -- what
23       A We're monitoring it him for his mental            23   the patient was representing. That's -- that was her
24   health. We want him being checked on every 15           24   order. She could have them in booking. She can
25   minutes.                                                25   determine different things. But she chose to have


                                                                                          21 (Pages 78 to 81)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                        82                                                          84
 1   him stay in general population.                         1        Q And what would constitute an actively
 2       Q Okay.                                             2    suicidal inmate?
 3       A It's not up to me to make the decision,           3        A If a patient is telling me that they want
 4   outside of putting someone on a full suicide watch.     4    to kill themselves; if they -- if they're -- if
 5          MR. HIVELEY: That's all the questions I          5    they're actively trying to harm themselves. There's
 6   have.                                                   6    multiple -- there's multiple ways a patient can
 7          MS. NEARING: I have no questions.                7    represent as actively suicidal.
 8               FURTHER EXAMINATION                         8            If the patient is, you know, avoiding --
 9   BY MS. BENNETT:                                         9    not looking at you. If they are, through their --
10       Q I have a few follow-up.                           10   through your assessment of how they are -- their
11          Which MEnD supervisor told you to use the        11   demeanor, their mood, their everything. You're
12   miscellaneous or mental health watch and not the        12   looking at the full picture.
13   suicide watch?                                          13           And that's -- through all of this, you
14       A Over my span there would have been                14   know, through what I got from the patient, with my
15   multiple. For sure Michelle Skroch and Diana            15   meeting with him. Even presenting that to my
16   VanDerBeek.                                             16   provider. If she believed that he needed to be on
17       Q And as take I take it from your testimony,        17   full suicide prevention, she would have ordered that
18   you can't determine that the BDI score above 40 means   18   too. All it would have been is prior to me speaking
19   severe depression, but you can determine if an inmate   19   with her, if I thought he was actively suicidal, I
20   is actively suicidal or not, correct?                   20   could have taken those actions.
21       A Can you repeat the question?                      21       Q Were you aware that he had suicidal
22          MR. BENNETT: Just read it.                       22   ideation in the days prior to seeing you?
23          MS. BENNETT: Have you read it back.              23       A Yes. As he stated that on his mental
24          (Whereupon, the record was read back by the      24   health -- or his health assessment. And he also had
25   court reporter.)                                        25   spoken to in the past.


                                                        83                                                          85
1        A I think that's two separate things.               1        Q And he also had thoughts of self-harm just
2    Through a clinical representation of a patient, if --   2    days prior to seeing you. Did you know that?
3    if they're saying -- if they're actively suicidal, I    3        A Yes.
4    can implement that. If I am assessing from my           4        Q And from your conversations with Crystal
5    nursing judgment that patient is actively suicidal,     5    Waagmeester, was there an urgency with regard to the
6    I'm going to proceed with precautions. If the -- the    6    mental health referral that she had you make?
7    Beck Depression Inventory is a tool to see where the    7        A It wouldn't have been any different. I
8    patient is at. It's kind of two separate, I guess,      8    would have -- all it was is for her -- for me to
9    avenues. Or -- it's all regarding mental health, but    9    place him into health referral, and that next day
10   the inventory is an evaluation, not a diagnosing.       10   mental health goes through and reads -- he makes his
11   It's -- it's just giving a range of where they're at.   11   triaging, triaging his in-box.
12       Q And you can't even tell what that BDI score       12       Q And you, as a person who saw James Lynas
13   means as a nurse with MEnD. Correct?                    13   when he had the BDI score of greater than 40, and
14            MS. NEARING: Asked and answered.               14   worked through these other sheets from MEnD for him,
15       A I already answered that.                          15   did you have any expectation as when that mental
16   BY MS. BENNETT:                                         16   health -- or when he needed to be seen by mental
17       Q And the answer was?                               17   health?
18       A I know that it is on the higher end of            18       A I'm not going -- I wasn't going to guess
19   severity of a Beck depression disorder.                 19   when he was going to be seen. I -- that's up to the
20       Q But you're able to determine if the patient       20   mental health provider to make his determination.
21   is actively suicidal or not. Correct?                   21       Q Did you hope he would be seen before
22       A Through my clinical represent -- you know,        22   November 16th?
23   clinical findings, I ask my nursing -- you can as --    23       A Typically, yes. With somebody on a mental
24   my nursing judgment, I can determine if I believe       24   health watch, they're -- well, they're seen before
25   someone is actively suicidal.                           25   the two week packet is completed. Typically, it


                                                                                          22 (Pages 82 to 85)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Alyssa Pfeifer
                                                     5/30/2019
                                                        86                                                           88
 1   would be a time frame I could go off of.                1    evidence of a depressed mood?
 2       Q And you don't have any recollection of            2        A Can you repeat the question?
 3   Crystal saying he didn't need to complete that          3        Q Sure. Have you seen other patients who are
 4   two-week packet?                                        4    depressed before, when you were working at Sherburne
 5       A She did not say that.                             5    County?
 6          MS. BENNETT: I have no further questions.        6        A Oh. Yes. Yes.
 7          MS. NEARING: I do want to follow up on           7        Q And so that was separate and distinct to
 8   Exhibit No. 20, on the suicide risk screening form.     8    you than somebody who was actively suicidal?
 9                  EXAMINATION                              9        A Correct.
10   BY MS. NEARING:                                         10          MS. NEARING: Okay. That's all I have.
11       Q Take a look at your note, if you would.           11              FURTHER EXAMINATION
12   And is it true that Mr. Lynas denied he had any plan    12   BY MS. BENNETT:
13   for committing suicide?                                 13       Q Just a few follow-up.
14       A Correct.                                          14          Did you listen to any phone calls regarding
15          MR. BENNETT: Objection. Leading.                 15   James Lynas's support system showing that that -- in
16   BY MS. NEARING:                                         16   fact, he wasn't telling you the truth when he was
17       Q And is it true that he denied he had any          17   answering those questions for you?
18   method?                                                 18       A I don't have access to listening to his
19       A Correct.                                          19   phone calls. I can go off of what he's telling me.
20       Q And is it true that he denied that he had         20       Q Did you see any records that he was giving
21   any available means to commit?                          21   away his personal belongings?
22       A Correct.                                          22       A I don't have -- I did not have access to
23       Q And is it true that he denied he had any          23   that. And that's not what he told me. I can only go
24   time frame to go forward with the plan?                 24   off of what the patient was telling me and what I
25       A Correct.                                          25   have access to.


                                                        87                                                           89
1       Q And did he deny prior attempts?                    1       Q And sometimes people with a plan to commit
2       A Correct.                                           2    suicide or are intent to commit suicide don't tell
3       Q Actual attempts?                                   3    the truth regarding that plan. Correct?
4       A Yes. Yes.                                          4           MS. NEARING: Objection. Overly broad,
5       Q Did he deny that he had any health concerns        5    incomplete hypothetical.
6    that would have caused him to proceed with a plan?      6       A That's asking me to guess if somebody has a
7       A Correct.                                           7    plan.
8       Q Did he indicate he had a good support              8           MR. BENNETT: That's not -- that's --
9    system?                                                 9           MS. NEARING: Objection.
10      A Yes, he did.                                       10          MR. BENNETT: You're -- you coached this
11      Q And was his -- what is circled next to             11   witness. It's so obvious.
12   "mood"? What does that mean?                            12          MS. NEARING: My objections are one-word
13      A "Alert and oriented, times three."                 13   objections.
14      Q And when you interviewed Mr. Lynas, was he         14          MR. BENNETT: I know. But I know what the
15   forward thinking?                                       15   word means to her. It's obvious. She -- she doesn't
16      A Yes.                                               16   answer the question when you "Objection, foundation."
17      Q Future --                                          17          MS. NEARING: It's a legal objection.
18      A Yes.                                               18          MR. BENNETT: I know.
19      Q -- oriented?                                       19          MS. NEARING: I'm not going to argue with
20      A He was talking about the future. Talking           20   you.
21   about his kids. Plans for the future. He was not --     21          MR. BENNETT: Well, I'm just telling you
22   he was very future oriented and when he was talking     22   everybody knows you're coaching your witness. Put
23   of plans for himself and his kids.                      23   that on the record. Take that up with the judge.
24      Q And have you seen other patients who have          24          MS. NEARING: I'm not going to argue with
25   had a low suicide risk screening form but still have    25   you on the record.


                                                                                           23 (Pages 86 to 89)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Alyssa Pfeifer
                                                    5/30/2019
                                                       90                                                                      92
1            MR. BENNETT: That's fine. I don't care.          1        clinical picture.
2            MS. NEARING: I don't know. Is there a            2                MS. BENNETT: That's all I have.
3    question pending?                                        3                   FURTHER EXAMINATION
4            MR. BENNETT: The one that wasn't pending.        4        BY MS. NEARING:
5            MS. BENNETT: Yeah.                               5           Q And you did that here with Mr. Lynas. Is
6            THE WITNESS: What's the question?                6        that --
7            MS. BENNETT: Can you read it back?               7           A Yes.
8            (The following was read back by the court        8           Q -- true?
9    reporter:                                                9           A Yes.
10           "Sometimes people with a plan to commit         10                MS. NEARING: That's all I have.
11   suicide or are intent to committing suicide don't       11                VIDEOGRAPHER: All done?
12   tell the truth regarding that plan. Correct?")          12                MS. NEARING: Okay. We'll read and sign.
13        A I can't guess if a patient is --                 13                VIDEOGRAPHER: This concludes the video
14           (Sotto voce communication between               14        deposition. It is 11:00 a.m.
15   plaintiff's counsel.)                                   15                (The video deposition of ALYSSA PFEIFER was
16           MS. NEARING: Let the record reflect             16        concluded at 11:00 a.m.)
17   there's so much whispering going on between opposing    17
18   counsel, the witness is interrupted in answering.       18
19        A I can't guess if a patient is telling the        19
20   truth or not. What I can go off of is my assessment     20
21   of the patient, my nursing judgment, what's being       21
22   represented to me, and take the steps and actions for   22
23   the process to get him mental health help, and that's   23
24   exactly what I did.                                     24
25                                                           25



                                                       91                                                                      93
 1                                                           1
     BY MS. BENNETT:                                         2              REPORTER'S CERTIFICATE
 2      Q Have you been trained or taught through            3
                                                             4       I, Jane T. Doby, Registered Merit Reporter, a
 3   your education as a nurse that sometimes suicidal            Notary Public in and for the County of Hennepin,
 4   patients won't tell you they're suicidal?               5    State of Minnesota, certify that the foregoing is
                                                                  a true record of the testimony given by ALYSSA PFEIFER,
 5      A Yeah. Patients, they can tell you; they            6    who was first duly sworn by me, having been taken on
 6   don't have -- yes. They don't have to tell you.              May 30, 2019, at Caribou Coffee, St. Cloud West, 4135
                                                             7    West Division Street, St. Cloud, Minnesota, in my
 7   They don't always have to tell you.                          presence and reduced to writing in accordance with my
                                                             8    stenographic and computerized notes made at said time
 8      Q And they may not --                                     and place;
 9      A Tell you.                                          9

10                                                                       I further certify that I am not a
        Q And is it true that they might not even            10   relative or employee or attorney or counsel of any
11   have good insight as to the exact extent of their            of the parties or a relative or employee of such
                                                             11   attorney or counsel;
12   mental health issues?                                   12          That I am not financially interested in
13                                                                the action and have no contract with the parties,
        A That's not for --                                  13   attorneys, or persons with an interest in the
14         MS. NEARING: Objection.                                action that affects or has a substantial tendency
                                                             14   to affect my impartiality;
15      A -- me to determine that, of what they --           15          That the cost of the original has been
16   what they can determine. I -- what I can go off is           charged to the party who noticed the deposition,
                                                             16   and that all parties who ordered copies have been
17   what is presented to me in my assessments of the             charged at the same rate for such copies;
18                                                           17
     patient.                                                18         That the witness DID request an opportunity to
19   BY MS. BENNETT:                                              review the transcript.
                                                             19
20      Q But in -- within your assessment, you're to                   WITNESS MY HAND AND SEAL this 5th day of
21   observe a patient. Right?                               20   June, 2019.
                                                             21
22      A Yes.                                               22                 _______________________________
23      Q You're not just to take their word at face                            Jane T. Doby
                                                             23                 Registered Merit Reporter
24   value. Are you?                                                            Notary Public
                                                             24                 Hennepin County, Minnesota
25      A Correct. You are looking at the full               25




                                                                                                               24 (Pages 90 to 93)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                               Alyssa Pfeifer
                                                                 5/30/2019
                                                                  94
 1              ERRATA SHEET
 2          I, ALYSSA PFEIFER, certify that I have read
 3    and examined the typewritten transcript of the
 4    deposition taken of me in the matter of David W. Lynas,
 5    Trustee for the next-of-kin of James C. Lynas vs. Linda
 6    S. Stang, on May 30, 2019, consisting of the preceding
 7    pages, and find the same to be true and correct.
 8              (Except as follows):
 9                                Reason
      Page Line Correction               for Change
10
11    _____ _____        _____________________________ _________
12    _____ _____        ____________________________ _________
13    _____ _____        ____________________________ _________
14    _____ _____        ____________________________ _________
15    _____ _____        ____________________________ _________
16    _____ _____        ____________________________ _________
17    _____ _____        ____________________________ _________
18    _____ _____        ____________________________ _________
19    _____ _____        ____________________________ _________
20    _____ _____        ____________________________ _________
21
22       Dated this _______ day of _______________________
23                  _______________________________
                    ALYSSA PFEIFER
24
25



                                                                  95
 1                   EXAMINATION INDEX
 2   By Ms. Bennett: 4-75, 82-86, 88-92
 3   By Mr. Hiveley: 75-82
 4   By Ms. Nearing: 86-88, 92
 5   -------------------------------------------------------
 6                    EXHIBIT INDEX
 7   Exhibit 10: Beck Depression Inventory-II (BDI-II)
                Pages 1 and 2
 8   reviewed                                           45
 9   Exhibit 11: Hydroxyzine HCL 50 MG tab prescription
                (photo of blister pack)
10   reviewed                                           63
11
     Exhibit 14: MEnD Mental Health Referral form, 11/5/17
12   reviewed                               71
13   Exhibit 15: MEnD Special Precautions/Management
              form, 11/5/17
14   reviewed                             67,76
15   Exhibit 16: Pfeifer encounter/chart note, 11/5/17
     reviewed                             49,65
16
     Exhibit 18: Jail Infectious Disease Screening form
17   reviewed                               23
18   Exhibit 20: Suicide Risk Screening forms
     reviewed                             47,86
19
     Exhibit 22: Flow Sheets - Chemical Withdrawal form,
20            7/16/17
     reviewed                             25
21
22   Exhibit 26: Electronic charting forms
     reviewed                              65
23
     Exhibit 27: MEnD Beck Depression Inventory form
24   reviewed                           40
25




                                                                                      25 (Pages 94 to 95)
                                                  Doby Professional Reporting, Inc.
                                                           952-943-1587
                                                             Alyssa Pfeifer
                                                               5/30/2019
                                                                                                                              Page 96
             A                   11:12,13 12:21 13:21,24   best 52:19                   chemical 9:11 13:3,19        CONDON 2:9
a.m 3:3,10 46:20,23 92:14        28:1 59:13 80:4 91:17     better 81:4                     25:8,13 38:24 51:13       conference 12:24 57:21
   92:16                      assigned 18:19               Bible 5:14,15                   95:19                     confusion 75:25
abbreviated 65:12             assistance 20:1              Birrell 2:5,18               Chief 51:9,11                Connected 72:9
able 30:10 31:15,23,24        assistants 17:8              bit 18:17                    choose 31:10 32:20           consisting 94:6
   41:23 78:14 80:15 83:20    Associate's 5:25             blanket 80:12                chose 20:16 81:25            constitute 84:1
Absolutely 4:14,18            attached 69:14,18            blister 95:9                 chosen 62:6                  contact 24:20,23
abuse 39:6                    attempts 14:13 52:2 87:1     block 72:13,13               Christian 5:2                contacted 38:17 42:19
Academy 5:2                      87:3                      Bloomington 2:10             circle 49:11                    48:6
access 27:18 28:1,6,9,10      attend 22:7 70:1             blue 71:24 72:11,17,20       circled 24:9 87:11           contacting 44:16
   50:10,17 51:1 67:18,22     attended 5:13 22:23             80:19                     circling 62:2                contained 66:12
   69:15 88:18,22,25          attorney 2:3,4,8,12 3:11     book 9:12,14                 CIV 1:4                      contin 28:17
action 44:15,19 46:5 48:7        65:22 66:2,4 93:10,11     book-in 16:4                 Civil 2:17                   continued 52:9
   56:20 93:12,13             attorneys 45:23 74:9         booking 16:5,6 23:20 28:7    clarification 9:13 15:6      continuity 75:24
actions 84:20 90:22              93:13                        28:9 77:25 80:12 81:24       40:24 42:12               contract 93:12
actively 19:8 35:16 58:11     August 11:17 12:3            boots 57:5                   clarify 33:3                 contracts 59:5
   58:16,23 80:1,5,6 82:20    automatic 67:19              border 74:12                 classification 69:25 70:11   conversation 39:1 47:19
   83:3,5,21,25 84:1,5,7,19   available 35:6 51:24 86:21   bother 74:15                    70:12,15 76:1,7,11,12        47:25 49:15 61:12
   88:8                       Avenue 2:10                  bottom 25:19 49:24              76:23                     conversations 21:7,21,25
actual 63:7 87:3              avenues 83:9                 boxes 40:19 62:3 79:9        clear 26:8 54:7 76:2            85:4
acuity 20:13                  average 15:14                break 46:19                  clearly 62:23                convey 28:24 29:8 60:16
additional 61:14 77:19,23     avoiding 84:8                briefly 4:4                  clinic 16:9,11,14,18,21,22   cooperative 26:7
   78:8,9                     aware 14:8 21:17,20 27:5     bring 31:17 37:10 41:17         16:23 18:18,21 19:15,16   coordinates 71:12
addressed 52:24                  32:18 57:17 84:21         brings 12:6 21:3                19:22,25 20:20 26:16,16   copies 93:16,16
admin 22:12,19,20             axis 11:14                   broad 29:2 34:4 59:11           31:17 37:11,15,19 38:22   coping 39:18 40:1 52:14
administer 3:22                                               89:4                         41:17 43:16,17,22 48:5       52:15 56:7,11
administered 3:24                          B               brought 19:7 37:23 47:2         51:21 53:19               correct 8:8,16 11:17 18:23
administration 63:9,15        back 5:17,18 18:16 26:10                                  clinical 6:22 7:23 10:12        24:13 25:14,25 26:23
   64:14 76:10,12               31:6,9,17 37:7,10 47:4                  C                  17:7 44:22 58:14 67:7        31:8 32:16,21,22 38:14
advanced 18:13                  52:8 53:12,13,14 60:1      C 1:5 3:1 51:19 94:5            80:4 83:2,22,23 92:1         38:15 40:13 41:4,5
affect 93:14                    60:15 62:11,15 67:12       call 38:22 39:8 44:20,23     clinicals 6:13,17 7:15,25       42:21 46:11 48:17,25
ago 52:7,8                      72:23 73:8 82:23,24           47:3 50:19 51:1 57:9,12   close 63:1 75:15 79:2,5         49:5,19,20 54:13,19
agreed 26:15                    90:7,8                        60:16,17 71:25 72:15,17   Cloud 1:16,17 93:6,7            55:2,4,9,14,15,17,18,22
ahead 35:23                   backwards 81:11                 72:23                     CMAs 20:3                       55:23 56:5,6,12,15
al 1:8                        backyards 81:9               called 3:5 36:24 43:24       cnearing@larsonking.c...        57:14 59:19,23 62:4
Alert 87:13                   bad 73:10                       48:4,23 50:21 62:8           2:13                         65:19,21,23 66:23,24
allow 71:20                   based 51:2                      72:11,20 73:5 80:16       coached 89:10                   67:12 68:4,8,9 69:1 71:1
allows 62:3                   basic 18:15 29:17            calling 62:15 73:8 74:12     coaching 45:21 89:22            71:2,10,21,25 72:1,5
alongside 10:9,16             BD 30:9                         77:7                      code 71:24 72:11,17,20          75:2 82:20 83:13,21
Alyssa 1:13 3:2,4,9 92:15     BDI 43:5 47:17 48:21         calls 8:17 14:23 88:14,19       74:23 80:19                  86:14,19,22,25 87:2,7
   93:5 94:2,23                 51:15,19 69:13,17 73:15    Calm 26:7                    Coffee 1:16 93:6                88:9 89:3 90:12 91:25
annual 12:19 14:5               82:18 83:12 85:13          camera 66:1                  College 5:14,20                 94:7
Anoka 51:12                   BDI-II 95:7                  care 12:16 18:2,5 19:16,19   combines 49:7                corrected 40:19
answer 4:17 8:19 17:21        Beck 30:9,9,17,17,20            20:1,3 26:12 28:17 29:1   come 22:13,16 35:8 41:16     Correction 94:9
   24:17 29:4 34:8,22           31:21 32:25 33:15 34:3        29:10 32:23 33:8 34:1,2      63:23 70:9 73:23 74:22    correctional 8:6 11:22
   36:11,13 39:23 74:6          34:12 35:18 36:9 37:7         34:11,13,19 35:1,24          75:19                        18:2,5 21:22,25 24:5,7
   78:14 83:17 89:16            37:10,22 38:9 40:8            36:6 57:3,4 62:9 90:1     comes 50:5 59:3                 27:21,23 28:8 76:5
answered 35:19,20,21,22         42:16 43:3,9,12,21 44:6    cared 33:17                  coming 16:5,10 41:18            77:12,24
   36:12,15 83:14,15            45:2,18 46:16 47:1,1       career 11:25 19:12 73:6         58:12 61:16               corrections 76:23
answering 4:12 48:9             59:23 60:25 61:20 83:7     cares 36:17                  commenced 3:3                correctly 7:8
   88:17 90:18                  83:19 95:7,23              Caribou 1:16 93:6            comment 81:10                COs 72:13 75:25 80:12
answers 37:18 42:17           behalf 2:2,7,11 65:4         Carolin 2:12                 Commission 18:2,5            cost 93:15
anxiety 53:2 54:25            believe 12:23 14:5 18:12     Carrie 3:17                  commit 86:21 89:1,2          counsel 36:3 38:7 45:7
anybody 34:16                   22:14 31:2 41:15 43:18     cart 37:14                      90:10                        90:15,18 93:10,11
anyway 69:9                     43:23 47:9 57:20,20        case 37:11 41:17 77:4        committed 59:17,19           count 41:3
appear 25:10 33:8 63:14         58:5,5 60:21 61:10 72:7    caused 67:25 87:6            committing 86:13 90:11       County 2:7 3:20 12:12
APPEARANCES 2:1                 72:12 76:11 80:1 83:24     CCHP 18:6,7,13               commonly 31:11                  21:14 23:6,19 27:20
appears 40:12 49:23 71:5      believed 84:16               cell 53:5 72:14,16           communicate 29:11               50:18 57:3,16,22,24
approximately 3:10            belongings 88:21             center 20:17                 communication 29:17             75:14 79:13 88:5 93:4
argue 89:19,24                Bennett 2:3,4,5,18 3:13,13   certain 40:15 62:2              36:2 38:6 45:6 90:14         93:24
argumentative 36:10             3:15,15 4:2,3 8:21,25      CERTIFICATE 93:2             Community 5:19               course 17:21 42:4
arose 12:1                      9:2,16 15:8 17:23 19:20    certification 18:4,14,14     comparing 62:20              court 1:1 3:22 4:10 19:18
arrived 72:11,16                20:9 24:16 26:1,18 29:6    certified 18:1               complaint 51:9,11               20:7 26:13 52:16 82:25
asked 35:19 36:12 51:19         32:9 33:5,14 34:6,7,22     certify 93:5,9 94:2          complete 48:1 86:3              90:8
   51:23 52:13 56:7 77:22       34:23 35:20,22 36:4,8      cetera 14:24                 completed 26:9 28:3,8        courtesy 4:13
   78:5,8,18 83:14              36:11,13,16,19,21 38:8     chair 26:7                      34:3,12 35:18 37:10       covered 12:20
asking 33:4 35:11 47:21         39:22 40:7 41:2 42:14      Champlin 4:23                   48:8 64:2 85:25           CPR 75:3
   77:19 89:6                   43:1 45:8,15,21,25 46:8    Change 94:9                  completely 51:14             crazy 53:8 55:4,13
assessing 47:25 58:15           46:18,24 54:5,11,17,24     changed 10:3                 completes 36:6               criteria 32:14
   83:4                         55:8 59:16 61:7 63:13      charged 93:15,16             computerized 93:8            Crohn's 20:12
assessment 13:4 31:3            65:13 66:7,17 73:14,21     chart 30:11,11 38:19         concerned 67:8,21 68:14      cross-examining 74:11
   35:3,4,8 51:13,18,19         74:1,6,10,14,17 75:9       charted 64:1                 concerns 35:12,15,16         crossed 40:16
   58:14 59:18 61:6 62:16       82:9,22,23 83:16 86:6      charting 95:22                  80:24,25 87:5             Crystal 21:10,13,18 38:14
   84:10,24 90:20 91:20         86:15 88:12 89:8,10,14     check 79:9                   concluded 92:16                 38:16 39:1,8 42:6 47:3
assessments 9:23 10:1,5         89:18,21 90:1,4,5,7 91:1   checked 11:3,4 79:24         concludes 92:13                 48:4,24 57:7,9,12,15
   10:10,15,18,20 11:9,10       91:19 92:2 95:2            checkout 64:5                conclusion 8:18                 60:16 62:8,11 64:19




                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                            Alyssa Pfeifer
                                                              5/30/2019
                                                                                                                              Page 97
  67:11 68:7 85:4 86:3          91:15,16                     66:12 95:22               facing 59:10                  Friday 17:22
Crystal's 65:4               determined 67:13 75:22       electronically 50:4,6        fact 40:12 41:9 88:16         front 76:19
current 53:11                   79:11                        64:22                     factor 14:18 15:5,7           frustration 53:9 55:17
currently 4:19 19:15 38:19   detoxification 9:7 12:16     else's 71:5                  factors 14:7,10               full 7:12 28:18 30:13 49:25
  52:14                      diagnose 43:6 46:17          email 29:16                  fair 44:13 60:4 68:18            58:10,14,21 59:3 65:12
cut 60:22 65:9,16            diagnoses 43:7               emailed 76:7,8               family 19:15,22 20:20            65:15,17 66:5 80:10,16
cuts 49:24                   diagnosing 83:10             emailing 76:14               far 57:6 75:2                    80:16 82:4 84:12,17
                             diagnosis 52:21              emails 50:8                  fashion 33:21                    91:25
             D               Diagnostic 11:7              eMD 60:3 62:3,7 67:1         feasibly 44:24                full-time 15:9
D 3:1                        Diana 17:13,18 82:15            68:17,23 69:14            feel 81:17                    further 13:5 38:4,18,20
daily 13:20 41:21            Diane 17:18                  eMDs 25:6 28:10,15 30:3      feeling 53:1,3                   48:6 58:7 60:12 62:16
date 3:9 12:6 27:11 31:7     diarrhea 25:24 26:5             30:4 39:3 49:3,17 50:17   felony 52:4                      63:22 75:9 78:5 82:8
  64:16,17,18,18             died 75:6                       50:25 51:5 53:22 60:23    felt 52:4                        86:6 88:11 92:3 93:9
dated 40:13 94:22            different 6:16,20 7:4,9,20      64:8,23 65:6,8 66:16,19   field 74:20                   future 53:12,13 58:18
dates 7:23 64:16                10:13 15:19 61:5 66:8        72:6                      file 46:22                       63:22 64:12 66:20 87:17
daughter 53:15                  81:25 85:7                emergencies 19:25            fill 30:15,20,23 31:6,10,21      87:20,21,22
daughter.' 52:1              direct 47:22 61:14           emergency 73:25                  31:24 32:11,13,14,17,20
David 1:5 2:2 94:4           direction 58:7 60:12         Emmaus 5:14                      33:6,12 34:14,21,24                    G
day 7:15 10:11 13:21         directly 47:20               emotional 53:10 55:21,25         35:25 36:5                G 3:1
  29:15 37:13 53:4 70:7      director 23:1                emotions 22:18 53:9          filled 24:4,11,18,19 27:19    gait 26:8
  70:14 85:9 93:19 94:22     disagree 45:17                  55:16                         27:22 28:11 32:24 33:9    Gamma 53:4
dayroom 72:15                disbelieve 45:9              employee 58:2 93:10,10           49:2,17 67:12 76:15,21    Gaskins 2:5,18
days 7:19 15:12,13,13,13     disciplinary 6:10            employees 28:24,25 29:8      filling 33:7                  gathered 60:1
  32:3 52:19 84:22 85:2      discovering 80:19               29:9                      financially 93:12             gathering 56:17
deadline 33:7                discuss 70:4                 encounter 49:18 51:7         find 43:25 44:2,5,20 66:25    general 62:12 80:21 81:1
deal 52:12 56:4              discussed 70:20 71:1            54:1 62:10 72:10,22           67:7 94:7                    81:8,12,14,19 82:1
dealing 20:19                discussion 75:19             encounter/chart 95:15        findings 83:23                getting 16:13 40:4 48:1
dealt 60:9                   disease 20:13 23:13,15,18    encounters 50:9 72:21        fine 90:1                        52:8 53:12,12 58:7 73:7
debriefing 22:7,9,11            24:2 95:16                ended 19:14                  finish 4:11                      81:16
debriefings 22:22            disorder 46:16 83:19         ends 19:25                   first 3:5 21:15 29:19,21      give 4:12 31:24 37:12,12
decide 31:21                 Disorders 11:8               enforcing 36:5                   33:25 38:16 47:1 52:11       62:13 63:3,21
decision 20:12 79:8 82:3     distinct 88:7                engaged 38:12                    61:16 62:13 80:13 93:6    given 31:5,11 35:25 60:7
decisions 56:17 75:17        DISTRICT 1:1,2               English 4:15 51:14,14        fit 19:10                        63:18 66:7 93:5
  79:12                      Division 1:16 93:7           Ensign 2:10                  five 7:10 11:14 15:13 52:8    giving 9:22 52:4 64:3
deck 43:12                   Doby 1:23,24 93:4,22         entail 69:3,5                five-day 15:21 16:9,16           83:11 88:20
Defendant 21:7 66:9          DobyReporting.com 1:24       enters 16:22                     18:18                     glance 31:13
Defendants 1:9 2:7,11        doctors 21:2                 Envision 2:16                five-minute 46:19             go 4:8,9 5:1 7:14,20 10:8
  3:18,20                    document 25:11 45:20         equals 42:20 61:5            flag 31:14                       11:25 13:5 15:22 16:2
definitely 53:1                 54:3,8,12 66:12           Especially 77:5              flags 58:3                       22:17 35:9,13,23 37:7
degree 5:15,24               documentation 25:6           et 1:8 14:24                 flow 16:9 25:7,8 27:24           41:11 43:20 44:16 46:25
degrees 5:13                    28:15 49:7 64:9 66:6      evaluation 83:10                 38:25 95:19                  47:4,16,24 48:16 49:10
delivered 2:18                  71:11,18 75:20            evened 15:15                 fluent 51:14                     49:13,14 52:20 53:15,16
demeanor 84:11               documented 56:2 64:7,21      eventually 56:24             FNP 51:19                        53:16 59:13 60:15 61:8
denied 58:20 86:12,17,20     documents 28:2               everybody 16:12 75:24        follow 26:15 44:16 68:17         69:18 70:1 73:23 74:23
  86:23                      doing 11:9 35:7 66:4 77:2       89:22                         68:23 80:13 86:7             81:19 86:1,24 88:19,23
denies 25:23 26:4 51:23      door 16:25                   evidence 88:1                follow-up 68:21 75:10            90:20 91:16
  52:2                       doors 16:25                  exact 6:25 7:13 91:11            77:11,18 82:10 88:13      goal 53:11,12
dental 17:2                  dose 26:10 62:13 63:3,9      exactly 7:22 13:1 30:7       following 90:8                goals 53:13
deny 87:1,5                     63:17 64:3,11                39:2 48:14 54:23 60:13    follows 3:3,6 94:8            goes 16:25 37:14 69:21
depend 13:5                  doses 63:22 64:12               61:21 73:4 79:15 90:24    foot 57:15                       85:10
depending 7:4 13:4,7,21      Dr 21:12,14,16 23:3 50:12    exam 16:23 17:2 60:22        foregoing 93:5                going 8:14 9:18 11:24,25
  15:20 29:14                   65:24                        66:15                     forget 72:7                      13:6 26:10 45:1 46:5,18
deposition 1:11 3:2,8 4:5    draft 60:2 62:3              EXAMINATION 4:1 75:12        form 31:19 47:7,8 48:2,17        52:18 53:8,8,13,20
  92:14,15 93:15 94:4        drug 13:7 52:21                 82:8 86:9 88:11 92:3          48:20 49:2,12,13,22          54:15 55:4,13 56:23
depressed 53:2 88:1,4        drugs 52:25                     95:1                          50:5 53:24 60:20 61:9        59:18 63:6 66:21 69:23
depression 15:4 30:9,17      dry 26:7                     examined 3:6 94:3                61:19,23 62:2 63:24          70:4,24 72:20 79:12
  30:20 31:21 32:25 33:15    DSM-5 11:8,14                example 78:13                    64:2,5,6 68:18,24 69:17      81:10,10 83:6 85:18,18
  34:3,12 35:18 36:9 37:7    dual 52:21                   exception 64:15                  69:17 73:11 76:4,6,14        85:19 89:19,24 90:17
  37:10,22 38:9 39:14        due 26:13                    exhibit 2:20 23:25 25:7          77:13 79:9 86:8 87:25     good 4:13,17 87:8 91:11
  40:9 42:16,21 43:3,9,12    duly 3:5 93:6                   40:6,8 45:1 47:9 49:16        95:11,13,16,19,23         gotten 18:4
  43:21 44:6 45:2,18         duties 15:17 16:6               63:7 65:11,15,18 66:9     format 79:13                  grade 79:14
  46:16 47:2 59:23 60:25                                     67:10 71:4 72:8 76:18     forms 24:2,11,18,19 27:19     graduate 5:5,22
  61:20 82:19 83:7,19                     E                  86:8 95:6,7,9,11,13,15        27:22,25 28:11 48:8,9     graduated 6:4
  95:7,23                    E 3:1,1 94:1,1,1                95:16,18,19,22,23             49:6 61:5,25 62:23        greater 85:13
describe 9:9,25 12:18        ear 20:23                    expectation 85:15                95:18,22                  ground 4:8 57:6 72:16
  14:4 15:17 19:21 25:1      early 15:1                   expected 28:24 29:8          forward 59:18 66:21 70:24     Grove 4:22 5:4
  50:25 72:2 73:13           East 2:14                    experience 9:22,25               86:24 87:15               grow 4:21
described 54:1               easy 69:15                   explain 41:11                found 11:20 72:2 73:18        grown 4:22
designed 62:22               eating 26:5                  explained 31:9                   74:3,19                   guess 7:13 81:15 83:8
detail 49:10,15 78:15        education 5:10 8:3 9:7       Explaining 62:5              foundation 17:20 39:21           85:18 89:6 90:13,19
details 22:17                   91:3                      explains 39:17                   42:22 45:12,20 46:3       guesses 72:19
determination 42:24 59:1     eight-hour 7:12              extent 91:11                     54:14,21 61:3 89:16       guns 52:5
  59:2 61:4 62:17 69:22      either 10:9 13:19 21:12                                   four 7:8,9,10,21 52:17,20
  85:20                         68:3                                    F              four-month 52:17
                                                                                       frame 86:1,24                             H
determine 45:14 48:6         elaborated 55:22             face 91:23                                                 H 2:4 71:9 94:1
  81:25 82:18,19 83:20,24    electronic 28:11 49:8 65:3   faced 14:17                  frequent 37:14




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                               Alyssa Pfeifer
                                                                 5/30/2019
                                                                                                                                Page 98
hallway 16:23,24              idea 43:4 44:12               inventory 30:17,20 31:22        27:25 34:25 37:19 43:7        63:3 67:5 68:8 70:8,13
hand 30:8 93:19               ideation 84:22                    32:25 33:16 34:3,12         43:23,25 44:2,14 46:1,4       70:20 71:25 72:18,23
handle 16:5 73:23 74:24       identical 64:15                   35:18 36:9 37:8,10,23       46:13,15 49:3,21 50:4         73:1,10,18 74:2,19
handwriting 25:10,20          identification 2:20 40:6          38:9 40:9 42:16 43:3,9      50:10 55:24 57:15,17          79:20 80:20 81:5 85:12
   71:5                       identify 14:8                     43:12,21 44:7 45:2,18       59:22 64:10 67:20,24          86:12 87:14 92:5 94:4,5
handwritten 28:2,15 30:3      ignore 58:4                       46:16,17 47:1,2 59:23       69:24 70:2,6,20,23,25       Lynas's 88:15
hanging 73:19 74:3,19         illness 39:18 51:22               60:25 61:20 83:7,10         71:11,17,19,20,23 72:15
happen 26:21 80:13            immediately 31:14                 95:23                       75:6,16 76:3,13 78:20                   M
happened 37:11                impartiality 93:14            Inventory-II 95:7               79:16 83:18,22 84:8,14      M 2:8 71:7,9,16
happening 77:16,17            implement 83:4                involved 6:10 9:17              85:2 89:14,14,18 90:2       M.D 69:13
happens 70:24                 importance 26:11              Iowa 5:18                     knowledge 23:9,12 68:1        maddening 53:7 55:9
harassment 74:12              important 33:19 60:1          irritation 53:9 55:19         knows 89:22                   making 32:14,17 56:18
harm 84:5                     in-box 69:18,22 85:11         isolation 14:20                                             male 51:12
HCL 95:9                      in-person 29:16               issue 14:17 26:6 52:25                      L               manage 12:22 16:10,13
HCMC 6:21 7:6 10:2,19         incarceration 29:22 33:22         55:2                      Lack 39:20                    management 13:2 81:18
head 4:16 22:17                   33:25                     issues 20:19,21,23 39:6       lacking 45:11,19 46:3         managing 20:3
health 6:21,22 7:24 8:15      incident 12:6 18:23 19:2          40:1 54:2,13,19 55:21         54:14 61:2                Manual 11:8
   9:3,22 10:4 11:10,13           21:4,8,9 22:14,24             55:25 56:14 58:2 59:9     language 4:15 51:13           Maple 4:22 5:4
   13:24 14:9 16:12 17:5      include 49:24                     59:10 91:12               LARSON 2:13                   MAR 63:8
   17:14 18:2,5 28:1 31:3     included 54:25                IVERSON 2:9                   Law 2:3,4,8,12                marked 2:20 23:23 40:6
   34:17,19 35:1,3,4,7,10     includes 64:3                                               Leading 86:15                   63:6,24 69:12
   35:13,14 36:1 40:1,4       Including 54:18 60:19                       J               learn 62:4 79:18 80:18        marks 41:6
   41:14,18 42:2 46:1,7       incomplete 39:21 59:12        J 2:12                        learned 14:11                 match 60:25
   47:11 51:18 52:13,22,24        89:5                      jail 8:3 14:6,19 15:11        leave 20:10,16 81:18          material 45:25
   54:2,13,18,23 55:2 56:5    INDEX 95:1,6                      16:19 17:10,16 21:5,14    led 22:9,11                   matter 32:5 37:6 94:4
   56:14,20,21,22,24,25       indicate 68:10 87:8               22:21,23 23:19 24:5,12    legal 8:17 14:17 54:5         mean 7:14 13:17 14:16
   57:10 58:2,6 59:9 60:9     indicative 46:6                   27:20 43:11,14,17,22          89:17                       20:21,22 23:15 27:22
   62:12,14,18,24 67:17,21    indiscernible 19:17 20:6          50:11,18,18 52:11 57:11   Leonard 21:8,12,14,16           42:15 44:9,18 46:13
   68:3,4,6,6,14 69:2,4,7,9       50:23                         57:13,16,22,24 59:8           23:3 50:2,3,12 65:14,18     50:1,24 59:6 65:5 66:18
   69:9,11,12,16,18,25        individual 43:2 59:8              67:17,25 75:19,20 76:7        65:24 66:10                 73:13 77:5,6 78:20
   70:3,9,19 71:3,8,9 72:24   infections 20:23,23               76:8,9,9 77:16,19 79:18   let's 7:6 16:2 18:10 30:7       79:22 87:12
   76:17 77:23 78:8 79:21     infectious 23:13,15,17            95:16                         51:6 67:9                 meaning 44:15
   79:24 80:10 81:2,6             24:1 95:16                jailhouse 37:3                level 20:13,15,17             means 44:12 46:2,14 71:9
   82:12 83:9 84:24,24        influence 14:14               jails 12:10,13 75:21          license 6:2,8                   82:18 83:13 86:21 89:15
   85:6,9,10,16,17,20,24      informa 38:18                 James 1:5 21:4,13,16,19       life 14:23 52:8 53:13,14      meant 10:3 55:24
   87:5 90:23 91:12 95:11     information 28:25 29:3,9          21:23 23:7,11 24:12,20        75:2                      measures 74:24
hear 11:19 35:17                  29:12 32:24 33:9,19           24:23 25:8 26:25 29:19    lifesaving 74:24              med 17:2,8 31:11,12,12
heard 59:5,7 72:17                38:20 47:18,20,23 48:1        29:25 30:15,19 37:23      likewise 13:23                  37:9,13,14,15,24,24,25
hearings 6:11                     48:12 49:1,4 51:20            38:4,13 39:5 40:9 41:3    limitations 78:13               38:1,11 40:17 47:2 64:8
held 12:5                         53:23 56:18 59:25 60:7        41:19,25 42:8 47:4        Linda 1:8 94:5                  64:9,21,22
help 10:18 16:7,8 28:16           60:16 61:11,16 62:16          48:15 49:17 51:11 59:19   Line 94:9                     medical 16:11 17:4,9 23:1
   34:15,16,17,17 35:11           69:14 76:21 77:8,11,19        63:3 67:5 70:8,13,20      list 54:18 56:13 70:10          23:4 24:5 26:12 28:3,12
   36:1 40:4 46:7 52:21           77:23 78:5,9,9 79:17          71:25 72:25 73:10 85:12   listed 66:15,23                 28:14,16 30:3 34:17
   56:19 58:6 60:9 90:23      informed 60:19                    88:15 94:5                listen 88:14                    37:2 39:11,14,19 40:2
helpful 48:13                 initially 13:6                Jane 1:23 93:4,22             listening 88:18                 42:18 44:20,23 54:13
helps 53:6                    initiated 13:7 56:22          Janell 17:11,18 23:5,7        listing 11:20                   57:9 58:8 60:12 63:9,14
Hennepin 5:19 6:18 93:4       initiation 77:6               Jason 2:8 3:19                little 4:9 10:13                64:14 73:24,24 74:20
   93:24                      inmate 24:8,9 28:17 29:1      jasonh@irc-law.com 2:9        live 4:19                       76:1,16 77:23 78:8
Heritage 5:2                      29:10 31:20 33:16 34:2    Jayme 2:16                    LLP 2:5,13,19                 medication 13:11 64:5,24
high 5:1,15 73:7                  34:11,18 35:6,18 36:6     Jen 31:2,3                    lobby 16:22,25                  66:15
higher 31:13,16,16 37:18          37:5,5 41:7 51:12 77:7    job 11:20 15:17 19:8 65:1     located 16:18 67:15           medications 16:4
   37:18,20 46:15 47:17           77:24 78:1,2 79:2 82:19       78:11,19,23               location 81:5                 medicine 8:6 11:23
   73:16 83:18                    84:2                      JRT/KMM 1:4                   locked 10:4 53:4              meds 63:20
HIPAA 78:15                   inmates 23:14 28:25 29:9      judge 89:23                   log 41:21,22,24 51:5          meet 38:21,21,22 51:20
hired 11:16 12:2 15:9             36:22,24 57:3             judgment 35:12,13 56:18       log-in 51:3                   meeting 33:23 47:13,13
history 51:22 52:2 54:22      insight 91:11                     83:5,24 90:21             long 7:2,7,11 19:14 20:15       47:17 48:3,12,15,23
Hiveley 2:8 3:19,19 75:10     insomnia 53:7 55:9            July 25:9,16 27:6,10,15           32:19 51:3 54:18 56:13      58:20 60:14 69:25 70:12
   75:13 82:5 95:3            instance 78:20                jumping 10:8                  longer 31:15                    70:19 73:7 84:15
Hogan 2:16                    instances 78:7                June 93:20                    longest 60:2,5                meetings 70:16
home 5:17,18 6:24 7:1         instructed 41:19                                            look 28:18 43:21 44:1         Memorial 6:19 19:6,10
   65:1                       instructions 41:13                                              50:20 64:13 86:11           20:10
honest 47:22                  instructor 11:5                            K
                                                            Kathryn 2:4 3:13 4:3          looked 28:16 30:12 39:2,3     memory 77:22
Honestly 52:14 56:11          intent 89:2 90:11                                           looking 19:8 65:22,25         MEnD 2:11 3:17 11:17,19
hope 85:21                    interaction 26:25 27:1,17     kbennett@gaskinsben...
                                                                2:4                           66:1 84:9,12 91:25          12:13,15 13:1,25 15:18
Hospital 19:7 20:11               29:19,21,25 30:2 31:4                                   looks 49:23                     18:22 22:19,24 27:18,20
hours 7:14 15:16 53:4             33:25 37:4,4 38:4,13      keep 53:20
                                                            keeping 78:20                 lot 6:19 10:8 13:5 53:22        28:24,25 29:8,9 32:23
housed 14:19 81:5             interactions 25:2 27:4                                      low 87:25                       33:17 46:10 57:2 58:2
housing 16:16,16 72:3,12      interest 52:19 93:13          Kevlar 80:11,11
                                                            kids 87:21,23                 lower 26:9                      66:13 67:24 68:11 75:21
   77:7 80:20,22 81:1,19      interested 93:12                                            LPNs 16:12                      79:17,19 82:11 83:13
hydrated 26:11                Internet 51:2                 kill 51:24 84:4
                                                            kind 13:5 16:9,10,13 49:7     Lynas 1:5,5 2:2 21:4,13,16      85:14 95:11,13,23
hydroxyzine 62:13 63:4        interrupt 13:17 50:24                                           21:19,23 23:7,11 24:12    MEnD's 33:8
   63:25 64:3,10,15 95:9      interrupted 90:18                 49:9 77:18 83:8
                                                            KING 2:13                         24:20,23 25:9 26:25       mental 6:21,22 7:24 8:15
hypothetical 34:5,6 39:21     intervention 68:21                                              29:19 30:1,15,19 37:23      9:3,22 10:4 11:8,10,12
   59:12 89:5                 interviewed 87:14             know 7:3 10:3 11:24 12:20
                                                                14:23 17:21 21:12,15          38:4,13 39:6 40:10 41:3     13:24 14:9 16:12 17:4
                              intestines 26:6                                                 41:25 42:8 47:4 48:15       17:14 34:17,18 35:1,10
             I                intoxication 9:11                 22:10,16 23:7,10 25:19
                                                                                              49:4,17 51:11 59:19         35:13,14 36:1 39:18



                                                Doby Professional Reporting, Inc.
                                                         952-943-1587
                                                             Alyssa Pfeifer
                                                               5/30/2019
                                                                                                                              Page 99
  40:1,4 41:13,18 42:2       next-of-kin 1:5 94:5         on-call 30:13                    21:1 34:1,14 35:24         prereqs 5:16,20
  46:6 47:11 52:13,22,24     nods 12:9                    once 12:24 38:11                 36:22,23 37:6 50:18        prescribed 64:5,11,12
  54:2,13,18,22 55:2 56:4    nonspecific 34:5             one-time 63:18 64:3,11           57:10 69:23 72:21 73:16       65:8
  56:14,20,21,22,23,24       nope 4:7 6:9,12 8:1,14       one-word 89:12                   78:6 87:24 88:3 91:4,5     prescription 63:7 65:7
  57:10 58:2,6 59:9 60:9       9:20 12:14 21:11 22:6      one-year 5:15                 patients' 20:3                   95:9
  62:11,14,18,24 67:17,21      22:25 67:6                 ones 80:13                    Paul 2:15                     prescriptions 65:4
  68:3,4,5,6,14 69:2,4,7,8   normal 10:12                 opi 6:23 26:9                 pay 79:14                     presence 93:7
  69:9,11,12,16,18,25        North 5:19 6:18,19 19:6      opiates 52:10                 pending 90:3,4                present 2:16 35:2,14
  70:3,9,19 71:3,8,9 72:24     19:10 20:10                opioid 26:9 39:11 52:9        people 11:3 20:22 89:1           51:22 60:7
  76:16 77:23 78:8 79:21     northwest 16:20              opportunity 12:1 19:9            90:10                      presentation 14:7
  79:23 80:9 81:2,6 82:12    Notary 93:4,23                  51:24 93:18                performed 48:20               presented 30:14 91:17
  83:9 84:23 85:6,10,15      note 2:17,20 25:22 26:20     opposing 90:17                performs 23:13                presenting 84:15
  85:16,20,23 90:23 91:12      30:4,12 49:25 51:6 65:9    option 37:15                  period 42:1                   prevention 84:17
  95:11                        65:12,17 69:15 71:13,14    options 68:6                  person 22:15,19 30:19         previous 14:12,13 26:10
Merit 1:23 93:4,23             71:15,16,21 72:6 86:11     Orange 10:2                      57:6 64:20 69:8 70:2          51:18 67:1,2
met 4:4                        95:15                      order 48:11 58:13 62:10          85:12                      primarily 16:6 19:23
method 86:18                 notes 25:3 56:3 67:2            64:18,23 69:11 81:22,24    personal 14:23 20:12,16       primary 26:16,16 51:13
MG 95:9                        68:16,22 69:2 93:8         ordered 84:17 93:16              88:21                      printed 69:15
Michael 17:15,18 23:10       noticed 93:15                ordering 64:11                personally 33:16 73:9         printing 50:5
  71:7                       noticing 2:19                orders 48:7 58:7,25 64:2         80:23                      prior 24:21,24 27:5 29:25
Michelle 82:15               notified 80:21                  64:15 67:13 69:1 81:13     personnel 24:5 28:5              30:1,12 38:25 39:8
mind 53:8 55:13              noting 26:20 71:12           oriented 87:13,19,22          persons 93:13                    80:18 84:18,22 85:2
mine 6:19 23:24              November 12:8,10 17:10       original 2:18 93:15           pertinent 28:22 29:12            87:1
Minneapolis 2:6                18:25 21:5,15,18 23:2,8    Otsego 4:20,25                   60:6 78:10                 Procedure 2:17
Minnesota 1:2 2:17 4:20        23:11 24:12,21,24 29:20    outside 22:15,22 26:12        Pfeifer 1:13 3:2,4,9 4:3      proceed 40:3 83:6 87:6
  4:22 5:4,19 93:5,7,24        38:5 40:10 48:16 49:18        50:11,18 52:7 72:15           92:15 93:5 94:2,23         proceeded 38:21 58:6
minutes 32:2 79:25             60:1 66:23 67:5 70:19         82:4                          95:15                      proceeds 31:18
miscellaneous 75:23            72:25 73:2,5 75:7 85:22    overall 59:14                 pharmacy 63:22,23             process 12:21 13:12 16:4
  79:10 82:12                now-dose 63:21               Overly 29:2 34:4 59:11        phone 14:23 19:24 88:14          22:18 31:18 40:5 43:8
misstating 32:7 33:1 42:9    number 51:16,16                 89:4                          88:19                         56:24 60:11 62:21 69:21
  54:4,8,21 55:5 74:4        nurse 8:10 11:5 13:1 16:3    overnight 50:20               photo 95:9                       70:7,23 90:23
mistaken 36:25                 16:4,9 18:17,18,19                                       pick 37:9                     processes 31:23
MN 1:17 2:6,10,15              19:11 20:24 21:2,2                      P                picture 13:8 28:19 30:13      professional 1:24 8:16
Monday 17:22 69:20             27:18 35:12 56:15 57:25    P 3:1                            58:22 59:14 84:12 92:1        9:4 35:14
  70:18                        83:13 91:3                 pack 95:9                     place 13:12 43:20 56:21       program 5:20
Mondays 69:24                nurses 10:9,16 17:1          packet 41:14 56:22 85:25         58:10 70:23 78:12 85:9     progression 73:6
monitor 13:16                nursing 5:16,20,24,25 6:1       86:4                          93:8                       prompt 66:4
monitoring 68:12 79:23         6:14,24,25 8:2,7 9:6,10    page 47:9 63:8 75:24 76:1     placed 68:15 79:4,20,20       prompted 38:4 60:14
months 52:7,8,17,20            9:14,19,21,25 11:4,24         94:9                          80:7                       ProPhoenix 62:24
mood 84:11 87:12 88:1          12:24 16:24 35:13 56:18    pages 94:7 95:7               placing 79:2                  protocol 42:18 43:9 44:16
move 49:16 80:21,25            83:5,23,24 90:21           palpated 75:4                 plaintiff 1:6 2:2 3:14,16        60:11
moving 18:16 38:13           Nystrom's 52:22              paper 30:11 45:5 71:20           4:4                        provide 21:1 78:9,14
multiple 6:20 13:21 16:11                                 part 44:19 52:25 57:2,4       plaintiff's 36:3 45:7 90:15   provided 46:10 57:3 63:25
  75:21 82:15 84:6,6                      O                  70:6                       plaintiffs 38:7                  66:13 75:3 76:4
                             O 3:1                        participate 6:13              plan 42:5 49:13,14 56:25      provider 17:4,9,14 23:4
            N                oath 3:23,24                 particular 34:2,11 35:17         58:25 62:9,9 68:22 70:4       30:13 35:10,14 38:17
N 3:1                        objection 8:17 17:20         parties 93:10,12,16              70:4 86:12,24 87:6 89:1       41:18 42:2,19 44:17,20
name 3:11 6:25 22:10,16         24:14 29:2 32:7 33:1,11   party 2:19 93:15                 89:3,7 90:10,12               44:23 46:1 48:6 56:25
narrative 25:19 49:3 60:3       34:4 36:7 39:20 42:9,22   pass 31:12 37:13,25           plans 52:2 69:22 87:21,23        58:8 59:4 60:12 70:1
  60:15 62:4                    45:11,19,21,23 54:3,6,7   pass-on 29:16,16,18           play 13:6                        72:23 76:16,17 84:16
National 18:1,5                 54:20,20 55:5 59:11       passed 79:17                  please 3:11,22                   85:20
nausea 25:23 26:4               61:2 73:11 74:4,8 86:15   passer 17:3 37:9,25 38:1      Plus 52:22                    provider's 48:11 58:13
Nearing 2:12 3:17,17 8:17       89:4,9,16,17 91:14           38:12 40:17 47:3 64:8,9    point 33:24 35:9 58:24           64:2 69:18 81:21
  17:20 24:14 29:2 32:7      objections 89:12,13             64:21,22                      75:1                       providers 16:12 20:2
  33:1,11 34:4 35:19,21      observation 63:2 75:15       passers 31:11,12 37:16        policy 33:8                      27:19 28:16 57:9,10
  35:23 36:7,10,12,15,17        79:3,5                    passing 29:12                 populates 67:1                   58:24
  39:20 42:9,22 45:11,19     observations 58:1            password 51:3                 population 62:12 80:21        psychiatric 7:7 8:10
  45:23 46:3 54:3,7,14,20    observe 91:21                patient 10:11 11:5 12:22         81:1,8,13,14,19 82:1       Public 93:4,23
  55:5 59:11 61:2 63:11      obtain 6:1 33:19                19:23 20:8 24:8 25:23      portion 25:19 60:22           pulled 47:7 72:14
  65:11 66:3,11 73:11        obtained 5:13,15 32:25          26:4,8,10,12,13,14         position 12:2,5 19:6,10,14    pulse 75:4,5
  74:4,8,11 82:7 83:14          33:9 49:4                    28:19 31:2 33:12,23        possibility 52:18             purpose 41:24
  86:7,10,16 88:10 89:4,9    obvious 89:11,15                35:15 36:18 37:3,5         possible 44:24                Pursuant 2:17
  89:12,17,19,24 90:2,16     obviously 80:18                 38:19 42:5 44:22 46:6      possibly 52:18                put 56:10 59:2 60:2 68:7
  91:14 92:4,10,12 95:4      occurred 21:5 27:15             47:17 48:3 51:15,17,17     post-high 5:9                    80:15 89:22
need 12:20 14:8 16:8         occurring 14:22                 51:20,21,22,25 52:2,14     posted 43:10,14,18            puts 77:8
  31:18 39:12,15,19 40:2     offered 35:5                    52:16 53:1,11,18 54:15     practice 19:16,22 20:20       putting 53:14 82:4
  40:4 44:15 46:6 48:1       officer 24:6,7 77:24,25         54:22 57:1,7 58:15,15      practitioners 21:2
  61:13 78:23 86:3           officers 21:22 22:2 27:21       58:22 63:20 67:14,17       precaution 62:23 67:10                     Q
needed 35:1 58:6 60:9           27:23 28:8                   70:5 73:7 78:6,21 79:4        80:17                      qualified 8:15 9:3
  78:4,10,17,19 81:18        Oftentimes 37:12                80:5,5 81:23 83:2,5,8,20   precautions 47:10 58:11       quarrel 42:8
  84:16 85:16                Oh 18:20 20:25 23:22 26:3       84:3,6,8,14 88:24 90:13       72:24 76:6 80:11 81:18     question 4:11 24:22 29:5
needing 14:9 20:1 34:16         44:8 63:12 88:6              90:19,21 91:18,21             83:6                         30:18 34:9,22 36:11,14
needs 31:16 58:5             okay 4:19,24 27:14 28:6      patient's 10:7 13:22 35:8     precautions/manageme...         36:15 39:24 44:4 46:1
never 22:23 42:7 45:5           46:25 48:13 49:21 51:11      50:20                         68:22 76:4 77:13 95:13       54:10 63:11 65:23 68:19
  65:18                         53:21 63:12 78:12 79:14   patients 13:2 16:5,10,13      preceding 94:6                  73:21 74:6 78:14 81:3
new 14:17                       82:2 88:10 92:12             16:14,14,16 19:24 20:14    preparation 17:8                82:21 88:2 89:16 90:3,6



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                             Alyssa Pfeifer
                                                               5/30/2019
                                                                                                                           Page 100
questioning 45:24             reporter 1:23,23 3:22 4:10   Rule 2:17                    sergeant 76:9 80:12             81:1,17,19 95:13
questionnaires 38:25             9:13 15:6 19:18 20:7      rules 4:9                    sergeants 75:25 76:7,9,23    specialty 8:12 18:14
questions 47:22 49:11            40:24 42:12 82:25 90:9    rumble 26:6                  serious 39:11,14,18 40:2     specific 49:12
  61:14,14 75:9,11 82:5,7        93:4,23                                                seriously 40:3               specifically 70:20 73:2
  86:6 88:17                  REPORTER'S 93:2                           S               set 13:12 57:15 62:13        specify 75:23
quick 31:13 49:13             reporting 1:24 35:9 62:15    S 1:8 3:1 94:1,6                64:10,23 65:2 66:20       speech 26:8
quickly 37:16                 reports 26:5,5 52:3,6,11     safety 59:5 78:21               70:23                     spent 7:17
quotes 56:10 60:2                52:16,23 53:1,3,7,11,18   sake 10:7                    set-up 66:20                 spoken 54:23 84:25
                              represent 83:22 84:7         Sat 26:7                     setting 8:4 10:6,13          St 1:16,17 2:15 93:6,7
             R                representation 83:2          Saturday 22:15               setup 16:21                  staff 76:5 77:12,19
R 3:1 71:7,16 94:1,1          represented 90:22            save 75:1,2                  seven 15:12                  stages 15:1
range 83:11                   representing 4:4 81:23       saw 21:13,16 23:7,10         seven-day 15:21 16:3         Stang 1:8 94:6
rate 93:16                    request 34:18 47:4 77:11        26:19 37:17 58:16 80:3    Seventh 2:5,14               start 4:12 17:1 47:21
razors 67:18,25                  77:18 93:18                  85:12                     severe 39:14 42:20 82:19        61:10 62:12 64:16,18
rbennett@gaskinsbenn...       requested 9:13 15:6 40:24    saying 9:1 34:25 39:25       severity 83:19               started 5:16 52:8
   2:3                           42:12 62:17                  44:8 83:3 86:3            shadow 10:9                  starting 26:6 51:9 74:12
reaching 20:3                 rescored 13:11               says 65:24 71:8              shakes 4:16                     77:6
read 26:1 51:8 62:10          resign 19:5                  scale 43:4,10,21 44:1,6      shape 73:10                  starts 25:23
   82:22,23,24 90:7,8         resignation 19:3                45:3,10                   share 17:5                   state 3:11 62:7 93:5
   92:12 94:2                 resigned 18:22               scales 45:13                 sheet 23:20 25:8,8 27:24     stated 52:14 55:15 61:10
reading 9:11,14               responded 51:25 56:10        scene 72:11                     47:10 49:17 53:22 60:3       62:23 84:23
reads 85:10                      71:24 72:3                Scheduled 71:8                  62:3,7 67:10 68:17,23     states 1:1 71:14
ready 31:25                   responding 80:19             school 5:1,9,15 6:14 8:2,7      71:6,20 77:9              station 16:24 17:1,3,3,4,7
really 32:23 36:6 44:12       response 48:11                  9:6,10,19,21 10:1 11:24   sheets 16:6 28:7,9 38:25     Statistical 11:8
   57:5 60:6 81:10            responsible 11:5 76:13,22    score 13:4,8 31:16 33:16        85:14 95:19               stay 19:14 24:12 81:14
reason 45:9,16 47:18 67:7     rest 38:12                      37:16 40:22,25 42:15,17   Sherburne 2:7 3:20 12:12        82:1
   94:9                       restrictions 6:7 78:16          42:20 44:8,12,18 46:4        21:14 23:6,19 27:20       staying 26:11
reasons 20:16 69:10           results 44:9                    46:12 48:21 59:22 60:20      50:17 57:3,16,22,23       Steady 26:8
reassurance 58:18             retain 75:4                     60:25,25 61:20 69:13         62:21 63:1 75:14 79:13    stenographic 93:8
recall 25:1 26:24 27:14       return 37:15,19 42:3 75:4       73:7,15 82:18 83:12          88:4                      step 41:6,13,13,20 42:7
   30:5,7 38:2 39:2,4 44:10   returned 37:24,25 38:3          85:13                     shift 7:11,13,15 10:23          48:14 56:21,23 60:10
   73:4 77:20                    51:15                     scored 25:13 31:7 37:18         11:1,6 15:12 29:14,17     steps 40:5 56:20 58:9 80:8
receive 5:9 8:3 9:7 12:15     returning 52:25                 38:17 40:18,19 41:3       shifts 7:9,21                   90:22
   18:9,13                    REUVERS 2:9                     51:16 61:18               shoot 52:5                   stock 63:19,20
received 38:11,16             review 25:4 28:18 30:2,4     scorer's 40:13               shortly 18:22                stop 64:17,18
receiving 77:10,18               38:24 42:3 69:19 93:18    scores 13:10 31:13 40:15     show 25:5 45:1 63:6 65:10    stopping 74:22
Recess 46:21                  reviewed 23:17 30:6 40:9        45:18 73:16               showing 23:23 25:7 40:8      store 51:15
recollection 77:2,10,15          51:17,17 95:8,10,12,14    scoring 37:21 40:20 43:3        88:15                     straight 61:16
   79:1 86:2                     95:15,17,18,20,22,24         43:4,10 44:9,11,21 45:3   side 16:20 37:3              Street 1:16 2:5,14 93:7
Recommended 26:12             reviewing 38:18,19              45:10 46:2,15 61:22       sign 50:4,6,8 92:12          stress 20:15
record 3:12 26:2 33:2         ridiculous 74:10,13,14,15    screen 13:8 35:4             signature 40:12,13           stressed 53:3
   46:20,23 55:6 63:9,15      right 5:14 6:3,3 20:25       screening 23:16 24:2         signed 50:2,2 65:14,18       subject 9:15
   63:19 64:14 65:11,20          22:11,13 25:20,24 26:22      27:25 47:8 48:2,17,20        66:9 71:4                 substance 39:6
   66:3,11 82:24 89:23,25        40:21,22 43:17 46:18         49:2 53:23 60:20,24       signs 67:1,8                 substantial 93:13
   90:16 93:5                    47:5 49:14 54:2,25           61:19 62:2 64:1,6 68:18   simple 73:21                 suffering 15:4 52:15
records 28:11,14 30:3,3          55:11 56:8 57:8 59:17        68:24 69:17 86:8 87:25    sinus 20:22                     56:11
   66:12 88:20                   65:8,23 66:1 68:25 72:4      95:16,18                  sit 26:24 27:5 30:5 80:24    suicidal 51:23 53:18 58:12
Recovery 52:22                   72:8 75:22 91:21          screenings 23:14,18          sitting 74:21,25                58:16,19,20,23 80:2,5,6
red 58:3                      risk 9:22 10:5 11:9,13       SEAL 93:19                   situation 14:14,16 28:23        82:20 83:3,5,21,25 84:2
reduced 93:7                     13:24 14:6,10 15:5,7      second 41:13 42:7 48:24         73:23 74:22,23               84:7,19,21 88:8 91:3,4
refer 37:2                       27:25 47:8 48:2,16 49:2      60:17 62:8 64:17          Skin 26:7                    suicide 9:22 10:5,25 11:9
referral 47:11 62:14 69:3,5      49:13 51:18 53:23 60:20   section 15:20 79:10          Skroch 82:15                    11:13 13:24 14:12,13
   69:8,11,12,13 71:3            60:24 61:9,19,23 62:2     see 11:22 18:10 21:1,19      sleeping 26:5                   21:22 27:25 47:8 48:2
   72:25 85:6,9 95:11            64:1,6 68:12,18,24           26:16 30:7 31:13 37:19    slowly 26:1                     48:16 49:2,12 51:18
referring 37:3 45:3              69:16 86:8 87:25 95:18       41:18,23 42:3 57:10       smoother 4:9                    52:3 53:23 58:11 59:3
reflect 90:16                 risks 14:13 26:10               58:5 61:15 65:16 71:6     snapshot 49:14                  59:17,19 60:20,24 61:8
regard 10:1 85:5              RN 12:4 15:9,18 17:3,3,6,7      72:6 73:22 80:4 83:7      sober 52:12 56:4                61:19,23 62:2,19 63:1
regarding 14:7 21:4,8,9          19:16,19 20:1 26:16          88:20                     sold 52:4                       64:1,6 67:25 68:13,18
   21:22 45:1,17 70:13           31:14,17 33:17,23 37:21   seeing 16:13,14,16 20:22     sole 47:18                      68:24 69:16 72:24 75:15
   83:9 88:14 89:3 90:12         45:13,16 57:2 58:10          47:19 57:7 61:12 84:22    somebody 13:9,13 14:8           79:2,4 80:11,16 82:4,13
regardless 48:19                 59:1 68:10 69:25 76:15       85:2                         58:11,19,23 59:2 80:15       84:17 86:8,13 87:25
regards 9:14 23:20 48:9          76:16 80:15               seek 26:12 34:15 36:1           85:23 88:8 89:6              89:2,2 90:11,11 95:18
Registered 1:23 93:4,23       RNs 15:19 16:12 22:3         seeking 35:16                soon 31:14 44:24             suit 80:11
relates 81:2                  Robbinsdale 6:20             seen 24:1,7,10 33:22         sorry 7:5 8:24 13:16,17      Suite 2:6,14
relative 93:10,10             Robert 2:3 3:15                 41:15 45:4,5 51:21           23:24 28:22 50:24         summarize 49:9
released 26:13,14,20          Robertson 17:15,19 23:10        57:19,23 70:5 73:10       Sotto 36:2 38:6 45:6 90:14   summer 6:3,5
remember 6:25 7:8,22             71:7                         80:6 85:16,19,21,24       sound 4:13,17                Sunday 69:19
   27:7                       roles 15:19                     87:24 88:3                South 2:5,10                 supervised 65:24
removing 63:20                roof 53:2                    self-harm 85:1               span 82:14                   supervisor 17:4,12 75:18
repeat 9:1 11:11 18:3         room 17:3,5,8 48:5 49:7      send 64:22 65:6 69:10,11     speak 22:12 57:18 64:9,20       79:11,18,19 82:11
   21:24 24:22 29:5 30:18     rooms 16:23 17:2             sending 50:8 66:18 76:22        70:22                     supervisors 22:5
   34:9 39:24 54:10 68:19     rotated 15:25                sent 31:8,9 41:6 42:7        speaking 81:9 84:18          support 19:17,19,24 20:2
   73:12 81:3 82:21 88:2      rotation 6:23 7:1,7 10:2        62:14 64:7,8 65:4 66:15   speaks 45:20 54:3,8             20:2 87:8 88:15
replete 54:2,12                  10:19                        69:3,8,10 77:12           special 47:10 62:23 67:9     supported 16:15
reported 54:15,22 55:10       rotations 7:2                separate 61:25 83:1,8           68:22,24 70:10 72:3,12    supporting 18:17
   56:1,14                    rough 52:6                      88:7                         76:3,6 77:12 80:20,22     supposed 43:8 60:11




                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                            Alyssa Pfeifer
                                                              5/30/2019
                                                                                                                          Page 101
sure 26:3 30:9 37:17            41:11 47:25 48:24 52:6      62:25 63:1 75:15,22        withdrawal 9:11 12:16,22     18 23:25 95:16
  41:12 44:10 48:14 82:15       52:11,23 53:5 58:16,20      79:9,13 82:11                 12:25 13:2,4,10,13,19     18-2301 1:4
  88:3                          62:8 63:9 64:25 67:2,8    uses 42:4                       15:2 25:8,14 38:25
surprise 73:23 74:2,21          69:8 72:25 80:3 81:8,12                                   39:11 51:13 95:19                      2
surprised 61:18,21 73:18        81:13 86:1,24 93:8                     V               withdrawals 9:18             2 40:19,23,25 41:6,20
  74:18                      timely 33:21                 Vague 24:14                  witness 3:5,25 12:9 26:3        46:22 95:7
suspect 72:18                times 13:21 37:13 73:4       value 91:24                     45:22,24 63:12 66:5,14    20 47:9 53:4 86:8 95:18
switching 11:16                 87:13                     VanDerBeek 17:13 82:16          74:13 89:11,22 90:6,18    2008 5:8
sworn 3:5 93:6               today 4:9 12:6 21:4 26:13    Various 29:14                   93:18,19                  2013 5:23,23 6:5 52:3
symptoms 9:10 12:21             26:14,24 27:5 30:5        verbalized 26:14             word 89:15 91:23             2014 11:17 12:3
  13:8 14:6 19:23               80:25                     version 49:8 50:5 66:8       work 12:10 15:24 65:2        2016 18:12
system 27:20 40:20 87:9      Today's 3:9 51:12            versions 49:22               worked 12:13 15:12,23,25     2017 12:8,11 17:10 18:11
  88:15                      Todd 21:8                    versus 39:3                     85:14                        18:25 21:5,15,18 23:2,8
                             told 35:5 78:24 82:11        video 1:11 2:16 3:2,8        workhouse 52:18                 23:11 24:13,21,24 25:9
             T                  88:23                        92:13,15                  working 5:16 50:16 70:14        27:6 29:20 38:5 40:10
T 1:23 93:4,22 94:1,1        tolerance 26:9               VIDEOGRAPHER 3:8,21             88:4                      2019 1:14 3:9 93:6,20 94:6
tab 95:9                     tomorrow 26:17                  46:20,22 92:11,13         wouldn't 14:21 43:25 44:2    22 25:7 95:19
take 7:6 10:11 13:13,15      tons 56:13                   view 25:3                       52:5 58:4 64:4,25 74:15   22nd 18:25
   21:14 31:6 32:2,3,19      tool 83:7                    visit 51:12,18                  85:7                      23 95:17
   40:3 44:15,19 46:5,19     top 22:16 51:9               vital 67:1,8                 writer 51:17,20,23           25 95:20
   59:15 60:6 67:3 71:9      topics 12:25                 vitals 66:22 67:3            writing 63:14 93:7           26 65:11,15 95:22
   82:17,17 86:11 89:23      total 7:21                   voce 36:2 38:6 45:6 90:14    written 39:4 45:17 68:16     27 2:20 40:6,8 95:23
   90:22 91:23               tracking 77:8                vomiting 25:24 26:4             71:14,21,23               2800 2:14
taken 4:5 19:6 31:6 46:21    trained 91:2                 vs 1:7 94:5                  wrong 40:18
   80:8 84:20 93:6 94:4      training 8:3 9:7 12:15,19                                 wrongfully 40:17
                                13:23 14:5                                             wrongly 40:18                             3
takes 56:25                                                            W                                            3 40:19,21,23 41:1
talked 22:23                 transcript 1:11 2:18 93:18                                wrote 25:18 54:12 55:11
                                94:3                      W 1:5 2:2 51:19 94:4            60:15 68:17,23            30 1:14 2:14 52:19 67:15
talking 23:21 30:12 47:14                                 Waagmeester 21:10,19                                         93:6 94:6
   67:11 87:20,20,22         transparent 59:9
                             trauma 20:17                    38:14 39:9 42:6 47:3                  X                30-minute 13:20 68:3,5
tasked 43:2 58:1                                             57:8 62:11 68:7 85:5                                   30.06 2:18
taught 91:2                  treat 37:6 56:16
                             treating 9:18 56:15,17       Wait 63:11                                                3000 2:6
teaching 20:6,7,8 26:8,11                                 waited 48:4,5                            Y                30th 3:9
team 19:16,19 20:2 57:3,4    treatment 52:20,23 53:14
                             triage 19:16,23 20:24        waiting 31:15 48:5           yeah 6:6,6 10:24 16:2        31-year-old 51:12
telephone 62:10                                           walk 5:12 6:16 25:22 51:6      17:25 18:20,20 32:17       333 2:5
tell 53:19 58:19 78:24       triaging 85:11,11
                             troubling 14:23              walk-in 19:24                  44:3 47:16 48:22 57:20     39 46:13
   83:12 89:2 90:12 91:4,5                                walking 11:14                  73:3 90:5 91:5
   91:6,7,9                  true 81:20 86:12,17,20,23
                                91:10 92:8 93:5 94:7      walks 53:6                   year 5:7                                  4
telling 47:23 58:17 59:14                                 wall 43:19                   years 5:17 52:12
   61:13,22 84:3 88:16,19    Trustee 1:5 94:5                                                                       4 40:22,25
                             truth 88:16 89:3 90:12,20    want 4:8 15:22 31:25         yep 5:6 11:2,4 32:4 39:13    4-75 95:2
   88:24 89:21 90:19                                         34:15,16 35:25 37:7         48:13,22 55:12 72:13
ten 32:2                     try 4:11,12 47:18 61:15                                                                4-point 40:20
                             trying 44:4 61:11 84:5          46:25 67:22 75:20 79:24   yesterday 42:7               40 15:15 37:20 38:17
tendency 93:13                                               84:3 86:7
term 20:15                   Tuesday 52:16                                                                             42:18,20 44:14,18 46:4
                             turn 67:9                    wanted 19:11 20:15 38:18                 Z                   46:9,12 82:18 85:13
test 46:2                                                    38:20 44:1 58:8 69:7
testified 3:6 42:6           TV 53:5                                                   Zero 40:20,23,25                95:24
                             twice 12:23 72:24               81:22                                                  40-hour 15:15
testimony 32:8 33:2 42:10                                 wanting 56:19 73:13
   54:4,8,21 74:5 82:17      two 5:17,23 7:19 15:12,13                                                              4135 1:16 93:6
                                                          wasn't 19:8 35:20,22                     0
   93:5                         16:25 41:16 45:23 49:22                                                             43 41:3 42:15 46:14 51:15
                                61:5,25 64:13,14 74:8        48:14 70:22 78:18 85:18   0 40:19
Thank 3:21                                                                             08 5:8                          59:22 61:1,20 69:13
                                83:1,8 85:25                 88:16 90:4                                                73:15,17
They'd 11:4                                               watch 13:19 62:12,18,19
thing 53:16,17 67:16         two-week 41:21 42:1,4                                                                  45 95:8
                                86:4                         62:24 67:14,17 68:3,4,6                1               47,86 95:18
things 13:6 14:8,22 16:7                                     68:8,13,15 69:9 70:3
   22:18 35:4,8 47:16        type 20:19,23                                             1 20:17 40:19,23,25 51:16    49,65 95:15
                             typed 60:18                     78:21 79:2,5,21 80:7,10      95:7                      4th 66:23
   58:21 61:13 78:21 81:25                                   81:2,7 82:4,12,13 85:24
   83:1                      types 20:5 24:1                                           1.5 52:7,12
                             typewritten 94:3             watches 53:5 63:2 70:2,10    10 13:10 45:1 95:7
think 7:9 18:7 36:24 47:7                                    75:15                                                               5
   59:8 60:3,8 62:1 68:2     typical 73:8                                              10:00 46:20
                             typically 17:22 24:4 37:1    way 13:13 17:6 32:23         10:09 46:23                  5 25:13 72:13
   76:18 83:1                                                46:13 81:4                                             50 95:9
thinking 58:18 74:21,23         85:23,25                                               11 63:7 95:9
                                                          ways 24:10 29:14 84:6        11/16/17 64:17               55101 2:15
   87:15                                                  We'll 92:12                                               55402 2:6
thinks 26:13 52:19,24                     U                                            11/17 64:18
                                                          we're 46:18,22 56:20         11/5/17 40:13 95:11,13,15    55438 2:10
third 47:9 63:8              Uh-huh 76:20,20                 60:21 67:21 68:13 79:12                                56301 1:17
Thompson 31:3                uh-huhs 4:16                                              11/6/17 64:16
                                                             79:23                     11/7 64:18                   5th 29:20 30:1 38:5 48:16
thought 19:13 26:21          uh-uhs 4:16                  week 7:17 15:11,14 29:15                                     49:18 51:7 60:1,15 67:5
   59:25 84:19               understand 21:3 41:12                                     11/9 72:10
                                                             85:25                     11:00 62:14 92:14,16            93:19
thoughts 51:23 53:8,19          57:6                      weeks 7:20 41:16
   55:14 58:19,20 85:1       understanding 26:15 39:5                                  12 60:25 61:19
                                                          well-being 34:13             12th 75:7                                6
thousand 5:23                unit 7:7 10:4 20:14 72:3     went 5:14,19 6:18,21,24
three 13:10 15:13,19,22         77:7                                                   14 71:4 95:11                6 52:8
                                                             7:9 9:10 14:6 52:16,23    15 13:19 67:10,15 76:18      63 95:10
   15:24,25 16:1 17:24       UNITED 1:1                      60:1 67:11
   18:20 32:3 37:13 87:13    units 6:20 16:17                                             79:24 95:13               65 95:22
                                                          weren't 7:13 70:18,25        15-minute 62:11,18 68:3,5    67,76 95:14
three-day 15:21 16:15        Unity 6:23                      74:15
   18:17,19                  urgency 85:5                                                 68:8,13 78:21 79:21       6th 25:16 26:21 70:19
                                                          West 1:16,16 93:6,7             80:9 81:2,6
threshold 46:9               urgent 44:19                 whispering 90:17
time 3:10 7:17,19 8:2 9:6    urine 13:7                                                16 49:16 65:18 66:9 95:15                7
                                                          willing 34:16                16th 85:22
   19:13 23:18 30:8 33:23    use 4:15 11:7 52:9,21                                                                  7/16/17 95:20



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                             Alyssa Pfeifer
                               5/30/2019
                                                        Page 102
71 95:12
75-82 95:3
7th 26:20

             8
8 10:3
80 15:15
82-86 95:2
86-88 95:4
88-92 95:2

            9
9 51:16,16
9:06 3:3,10
92 95:4
9321 2:10
952.943.1587 1:25




                    Doby Professional Reporting, Inc.
                             952-943-1587
